                      Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 1 of 60



                                              UNITED STATES DISTRICT COURT
                                                  DISTRICT OF VERMONT


                     ALMASOOD QURESHI, ALEXANDRE
                     DACCACHE,          CARLOS          ENRIQUE
                     HILLER           SANCHEZ,           PHILLIP
                     CALDERWOOD,             JOSE       ANTONIO
                     PIETRI, JOSE R. CASSERES-PINTO, and                       Docket No.:
                     TONG YI WANG, on behalf of themselves
                     and all others similarly situated,
                                                                                    z: 16· e,v,, lCc3
                                                                               COMPLAINT-
                            Plaintiffs,                                        CLASS ACTION
                                                                               JURY DEMAND
                             V.

                     PEOPLE'S UNITED FINANCIAL, INC.,
                     as successor-in-interest to Chittenden Trust
                     Company; PEOPLE'S UNITED BANK;
                     MITCHELL SILBERBERG & KNUPP,
                     LLP,      as     successor-m-mterest      to
                     RICHARDSON           &      PATEL,     LLP;
                     MITCHELL SILBERBERG & KNUPP,
                     LLP; DAVID B. GORDON; and DAVID
                     B.    GORDON, A PROFESSIONAL
                     CORPORATION,

                            Defendants.


                                                  CLASS ACTION COMPLAINT

                            Plaintiffs Almasood Qureshi, Alexandre Daccache, Carlos Enrique Hiller Sanchez,

                     Phillip Calderwood, Jose Antonio Pietri, Jose R. Casseres-Pinto, and Tongyi Wang, on behalf

                     of themselves and all others similarly situated, allege as follows against People's United

                     Financial, Inc., as successor-in-interest to Chittenden Trust Company; People's United Bank

                     (together, "People's Bank"); Mitchell Silberberg & Knupp, LLP; Mitchell Silberberg &

                     Knupp, LLP, as successor-in-interest to Richardson & Patel, LLP ("MSK"); David B.
--"r',, ,.,-""
-~'; _ \\' ;, ,! '   Gordon; and David B. Gordon, a Professional Corporation (together, "Gordon").
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 2 of 60



                                           I. SUMMARY OF THE ACTION

                     1.     Plaintiffs bring this action on behalf of a proposed class of 83 7 investors who

             invested more than $400 million in a series of related projects at the Jay Peak and Q Burke ski

             resorts in Vermont, and seek to hold Defendants People's Bank, Gordon, and MSK

             accountable for their knowing facilitation of a Ponzi-like scheme run through the resorts and

             masterminded by Ariel Quiros. The United States Securities and Exchange Commission

             ("SEC") filed a civil enforcement action against Quiros, his co-promoter, William Stenger,

             and the eight Jay Peak "limited partnerships" or "phases" that served as vehicles for Quiros's

             scheme on April 12, 2016, see SEC v. Quiros, et al., No. 16-cv-21301-DPG (S.D. Fla.) (the

             "SEC Action"), charging      the defendants with violations of numerous provisions of the

             federal securities laws. On April 13, 2016, the court in the SEC Action froze the Jay Peak

             accounts, including those maintained at People's Bank. On November 21, 2016, that court

             entered a preliminary injunction against Quiros, finding, among other things, that he had

             "committed many deceptive and manipulative acts across all ... phases in furtherance of a

             scheme to defraud the EB-5 investors." 1 The State of Vermont also filed suit against Quiros,

             Stenger, and other alleged conspirators, and settled its claims in July 2018 for roughly $2

             million.

                    2.      Quiros's scheme operated as follows: Quiros and Stenger would send potential

             investors offering materials for one or more of the eight Jay Peak and Q Burke projects, all of




             1
               Preliminary Injunction, SEC Action (ECF No. 238), at 11-20, 25 ("Facts Common to All
             Phases"). The court in the SEC Action later entered a permanent injunction against Quiros
             based on these facts, prohibiting him from, among other conduct, violating Section 17(a) of
\.>. . \\.   the Securities Act of 1933 and Sections l0(b) and 20(a) of the Securities and Exchange Act of
             1934. See Judgment of Permanent Injunction and Other Relief Against Defendant Ariel
             Quiros, SEC Action (ECF No. 398).
                                                            2
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 3 of 60



which were structured as limited partnerships. The offering materials for the projects were

uniformly fraudulent in that they concealed from investors that Quiros did not intend to use

investors' funds for the purposes specified in the offering materials, but instead planned to

commingle and misappropriate investor funds to pay off earlier investors, cover shortfalls in

other project accounts, as collateral for margin loans, and to line his own pockets.

       3.      Once investors committed to a project, they sent their capital contributions to

an escrow account designated for that project at People's Bank. People's Bank then released

the funds to accounts controlled by Quiros at Raymond James & Associates, in violation of

the terms of the offering materials executed by the investors, including investor escrow

agreements with People's Bank.        Once the funds were under Quiros's control, Quiros

commingled the investors' funds and diverted them to other projects and his own accounts.

       4.      Quiros could not have executed his complex fraudulent scheme for almost

eight years without People's Bank's knowing and substantial assistance. From the moment of

Quiros's involvement with Jay Peak, People's Bank misdirected and commingled investor

funds for Quiros in clear violation of both its escrow agreements with investors and the Jay

Peak Limited Partnership Agreements, which Quiros and Stenger provided to People's Bank

for each investment phase. The escrow agreements and Limited Partnership Agreements were

clear that People's Bank would release investor funds only to the investors themselves (in the

event a refund was warranted) or to the particular limited partnership in which the investor

had purchased shares. Thus, the agreements authorized People's Bank to release Phase I

investor funds only to the Phase I Limited Partnership, Phase II investor funds only to the

Phase II Limited Partnership, and so on. The Limited Partnership Agreements for Phases I-III

also provided that investor funds would be deposited only in bank accounts, and for Phases I



                                                3
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 4 of 60



and II, federally insured bank accounts. Despite these restrictions, at Quiros and Stenger's

direction, People's Bank transferred funds among the Jay Peak accounts designated for

various projects, and to brokerage accounts at Raymond James, which was not a bank,

designated for the same and different limited partnerships in which investors had purchased

shares.

          5.      Over the course of eight years, and despite its fiduciary duties to investors and

federal regulations requiring it to know its customers, People's Bank also disregarded

information from customers and at least one Jay Peak business associate about

misrepresentations by Jay Peak's principals; executed millions of dollars in circular

transactions indicative of money laundering; transferred investor funds among the accounts

for purposes other than development of the specified projects; and kept the Jay Peak escrow

accounts open until the SEC froze them in April 2016, despite knowing that the SEC and

Vermont Department of Financial Regulation (the "Vermont DFR") were conducting

investigations.

          6.      Defendants Gordon and MSK also had actual knowledge of and substantially

assisted the Jay Peak scheme. Gordon and his law firm, MSK, were hired to represent Jay

Peak and related entities in connection with an SEC investigation in June 2013. Gordon and

MSK became aware of Quiros's misuse of funds no later than May 2014, when Gordon

defended Quiros at an SEC deposition during which Quiros admitted to fraudulently diverting

investor funds for his personal use and commingling funds between investment phases that

were required by contract to be treated as distinct. But when the Vermont DFR opened an

investigation into Quiros's dealings on or around December 2014, Gordon and MSK

intentionally and actively concealed Quiros's admissions of fraud, and assured Vermont



                                                 4
  Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 5 of 60



regulators that the EB-5 Project arrangements gave "investors the absolute maximum amount

of safety they could have received." By obstructing the Vermont DFR' s investigation, Gordon

and MSK joined in the conspiracy to mislead Jay Peak investors, and in consequence, Gordon

and MSK are jointly and severally liable for the losses incurred by investors as a result of the

conspiracy.

          7.   Plaintiffs bring this class action on behalf of all investors to recover their losses

resulting from the Jay Peak and Q Burke scheme.

                      II. PARTIES AND RELEVANT NONPARTIES

          A.   The Parties

               1.      Plaintiffs

          8.   Plaintiff Almasood Qureshi is a natural person over the age of 21 and is

otherwise sui Juris. Mr. Qureshi is a citizen of the Republic oflndia and a permanent resident

of the State of Georgia. Mr. Qureshi entered into a subscription agreement for the purchase of

a Limited Partnership interest in Jay Peak Biomedical Research Park L.P. (Phase VII) on or

about March 1, 2013, and has been damaged as a result of the Defendants' conduct alleged

herein.

          9.   Plaintiff Alexandre Daccache is a natural person over the age of 21 and is

otherwise sui Juris. Mr. Daccache is now a United States citizen residing in Florida. He was

previously a citizen of Brazil. Mr. Daccache entered into a subscription agreement for the

purchase of a Limited Partnership interest in Jay Peak Penthouse Suites L.P. (Phase III) on or

about August 13, 2010, and has been damaged as a result of the Defendants' conduct alleged             ,

herein.




                                                5
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 6 of 60



           10.      Plaintiff Carlos Enrique Hiller Sanchez is a natural person over the age of 21

and is otherwise sui Juris.       Mr. Hiller is a citizen of Venezuela who currently resides in

Florida.     Mr. Hiller entered into a subscription agreement for the purchase of a Limited

Partnership interest in Jay Peak Biomedical Research Park L.P. (Phase VII) on or about April

17, 2013, and has been damaged as a result of the Defendants' conduct alleged herein.

           11.      Plaintiff Philip Calderwood is a natural person over the age of 21 and is

otherwise sui Juris. Mr. Calderwood is now a United States citizen, but was previously a

citizen of the United Kingdom.            Mr. Calderwood currently resides in Florida.        Mr.

Calderwood entered into a subscription agreement for the purchase of a Limited Partnership

interest in Jay Peak Hotel Suites Phase II L.P. (Phase II) on or about July 17, 2008, and has

been damaged as a result of the Defendants' conduct alleged herein.

        12.         Plaintiff Jose Antonio Pietri is a natural person over the age of 21 and is '

otherwise sui Juris. Mr. Pietri is a citizen of Venezuela and currently resides in Florida. Mr.

Pietri entered into a subscription agreement for the purchase of a Limited Partnership interest

in Jay Peak Biomedical Research Park L.P. (Phase VII) on or about August 20, 2013, and has

been damaged as a result of the Defendants' conduct alleged herein.

        13.         Plaintiff Jose R. Casseres-Pinto is a natural person over the age of 21 and is

otherwise sui Juris. Dr. Casseres-Pinto is a citizen of Venezuela who resides in Smyrna,

Georgia.         Dr. Casseres-Pinto entered into a subscription agreement for the purchase of a

Limited Partnership interest in Jay Peak Biomedical Research Park L.P. (Phase VII) on or

about February 11, 2013, and has been damaged as a result of the Defendants' conduct

alleged herein.




                                                  6
                   Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 7 of 60



                            14.   Plaintiff Tongyi Wang is a natural person over the age of 21 and is otherwise

                  sui Juris. Mr. Wang is a citizen of Canada who resides in Montreal, Canada. Mr. Wang

                  entered into a subscription agreement for the purchase of a Limited Partnership interest in Q

                  Burke Mountain Resort, Hotel, and Conference Center L.P. (Phase VIII) on or about

                  December 4, 2015, and has been damaged as a result of the Defendants' conduct alleged

                  herein.

                                  2.     Defendants

                            15.   Defendant People's United Financial, Inc., is a diversified financial services

                  company. In January 2008, People's United Financial, Inc. merged with Chittenden

                  Corporation, the bank holding company for the Chittenden Trust Company. At the time of the

                  acquisition, Chittenden Corporation was the parent of Chittenden Trust Company, and

                  Chittenden Trust Company became a wholly owned, direct subsidiary of People's United

                  Bank. Chittenden Trust Company had previously undertaken to act as escrow agent for the

                  investor funds for the EB-5 Projects. People's United Financial, Inc. is liable as successor-in-

                  interest for the illegal conduct of the Chittenden Trust Company from the date of the

                  acquisition through the date of the consolidation of the Chittenden Trust Company into

                  People's United Bank as set forth below.

                            16.   People's United Bank is a federally chartered savings bank headquartered in

                  Bridgeport, Connecticut and is a subsidiary of People's United Financial, Inc. In July 2008,

                  the Board of Directors of People's United Financial, Inc., and the Board of Directors of

                  People's United Bank approved a plan that had the effect of consolidating the acquired

                  Chittenden entities into People's United Bank. The consolidation of the Chittenden entities
:---i ~L' r !'\
-~--- \\''        and People's United Bank received regulatory approval on October 29, 2009, and Chittenden

                  Trust Company merged into its parent corporation, People's United Bank, in or around
                                                                 7
                            Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 8 of 60



                           January 2009. At that time, all accounts and clients of Chittenden Trust Company became

                           account of People's United Bank, which is thus the successor-in-interest to Chittenden Trust

                           Company. At the time of the consolidation, People's United Bank's branch in Burlington,

                           Vermont acted as escrow agent for the EB-5 Projects.

                                  17.     Defendant Mitchell Silberberg & Knupp, LLP, a law firm, is a California

                           limited liability partnership registered to do business in the State of New York. MSK's

                           principal place of business is Los Angeles, California. MSK is the successor of the law firm

                           Richardson & Patel, LLP.

                                  18.     Defendant David B. Gordon is a resident of the State of New York, and

                           through Defendant David B. Gordon, a Professional Corporation, is a partner at the MSK law

                           firm. David B. Gordon is an attorney licensed in the State of New York.

                                          3.      Relevant Nonparties

                                   19.    Ariel Quiros is a citizen of the State of Florida, residing in Key Biscayne,

                           Florida. Quiros masterminded the Jay Peak investment scheme, and is one of the targets of the

                           SEC Action.

                                  20.     Jay Peak, Inc. is a Vermont corporation with its principal place of business in

                           Jay, Vermont. Jay Peak, Inc. operates the Jay Peak Resort in Jay, Vermont, the location of the

                           first six EB-5 Projects for which Quiros and Stenger raised money.

                                  21.     William Stenger is a citizen of the State of Vermont, residing in Newport,

                           Vermont. He is a natural person over the age of 21 and is otherwise sui Juris. Stenger was the

                           Director, President, and CEO of Jay Peak, Inc. at all times relevant to Plaintiffs' claims.

'
i   .,!!"l;_')', ;\.
                       .          22.     Raymond James & Associates, Inc. ("Raymond James") is a corporation

                           organized and existing under the laws of the State of Florida. With the help of his then son-

                           in-law and Raymond James Branch Manager, Joel Burstein, Quiros opened brokerage

                                                                           8
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 9 of 60



accounts at Raymond James for each limited partnership and used those accounts to

commingle and misappropriate investor funds. On June 30, 2017, the court in the SEC Action

approved a settlement between the Receiver, Interim Class Counsel, and Raymond James

(ECF No. 353). While this settlement was substantial and reduced the outstanding damages

by providing for certain payments to investors and permitting the Receiver to finish, and

hopefully, ultimately sell the project, the settlement did not make Plaintiffs whole and

substantial damages remain.

       23.     Mont Saint-Sauveur International, Inc. ("MSSI") is a Canadian firm which

owned and operated Jay Peak from 1978 through mid-2008, when it sold Jay Peak to Quiros

for further development with funds raised through the EB-5 Immigrant Investor Program-a

federal program that offers immigrants permanent U.S. residency in exchange for investments

in U.S. enterprises that create jobs in the country.

       24.     North East Contract Services ("NECS") is a dissolved Florida limited liability

company with its principal office located at 3460 Stallion Lane, Weston, Florida 33331.

William J. Kelly, an associate of Quiros, was at all relevant times the sole member and

manager of NECS.

       25.     Q Resorts is a Delaware corporation with its offices in Miami, Florida. Q

Resorts is the 100% owner of Jay Peak, Inc., and Quiros is the sole owner, officer, and

director of Q Resorts. Q Resorts acquired the stock of Jay Peak, Inc., from MSSI in 2008. In :

January 2008, Quiros acquired control of Jay Peak Resort while negotiating a contract to

purchase the stock of Jay Peak, Inc.

       26.     Jay Peak Hotel Suites L.P. ("Phase I") is a Vermont limited partnership with its

principal place of business in Jay, Vermont. Between December 2006 and May 2008, Phase I



                                                 9
                       Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 10 of 60



                      raised $17 .5 million from 35 investors through an EB-5 offering of limited partnership

                      interests to build a hotel. Phase I began offering and selling securities in the form of limited

                      partnership interests in December 2006, when Jay Peak, Inc., was still owned by MSSI.

                               27.   Jay Peak Hotel Phase II L.P. ("Phase II") is a Vermont limited partnership with

                      its principal place of business in Jay, Vermont. Between March 2008 and January 2011, Phase

                      II raised $75 million from 150 investors through an EB-5 offering of limited partnership

                      interests to build a hotel, an indoor water park, an ice rink, and a golf club house.

                               28.   Jay Peak Management, Inc. is a Vermont corporation, which is the general

                      partner of Phases I and II. It is also a wholly-owned subsidiary of Jay Peak, Inc. At all times

                      relevant to Plaintiffs'   claims, as well as those of the putative class, Stenger was the

                      company's president.

                               29.   Jay Peak Penthouse Suites L.P. ("Phase III") is a Vermont limited partnership

                      with its principal place of business in Jay, Vermont. Between July 2010 and October 2012,

                      Phase III raised $32.5 million from 65 investors through an EB-5 offering of limited

                      partnership interests to build a 55-unit "penthouse suites" hotel and an activities center.

                               30.   Jay Peak GP Services, Inc. is a Vermont corporation and the general partner of

                      Phase III. At all times relevant to Plaintiffs' claims, as well as those of the putative class,

                      Stenger was listed as the director, and was its only principal.

                               31.   Jay Peak Golf and Mountain Suites L.P. ("Phase IV") is a Vermont limited

                      partnership with its principal place of business in Jay, Vermont. Between December 2010 and

                      November 2011, Phase IV raised $45 million from 90 investors through an EB-5 offering of

L,:1:•_.:;·i il'k     limited partnership interests to build "golf cottage" duplexes, a wedding chapel, and other
:-,, !'l,' j ; \
,:',. \\'        ,;   facilities.



                                                                      10
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 11 of 60



       32.     Jay Peak GP Services Golf, Inc. is a Vermont corporation and the general

partner of Phase IV. At all times relevant to Plaintiffs' claims, as well as those of the putative

class, Stenger was listed as the director, and was its only principal.

       33.     Jay Peak Lodge and Townhouses L.P. ("Phase V") is a Vermont limited

partnership with its principal place of business in Jay, Vermont. Between May 2011 and

November 2012, Phase V raised $45 million from 90 investors through an EB-5 offering of

limited partnership interests to build 30 vacation rental townhouses, 90 vacation rental

cottages, a cafe, and a parking garage.

       34.     Jay Peak GP Services Lodge, Inc. is a Vermont corporation and the general

partner of Phase V. At all times relevant to Plaintiffs' claims, as well as those of the putative

class, Stenger was listed as the director, and was its only principal.

        35.    Jay Peak Hotel Suites Stateside L.P. ("Phase VI") is a Vermont limited

partnership with its principal place of business in Jay, Vermont. Between October 2011 and

December 2012, Phase VI raised $67 million from 134 investors through an EB-5 offering of

limited partnership interests to build an 84-unit hotel, 84 vacation rental cottages, a guest

recreation center, and a medical center.

       36.     Jay Peak GP Services Stateside, Inc. is a Vermont corporation and the general         '

partner of Phase VI. At all times relevant to Plaintiffs' claims, as well as those of the putative

class, Stenger was listed as the director, and was its only principal.

       37.     Jay Peak Biomedical Research Park L.P. ("Phase VII") is a Vermont limited ,

partnership with its principal place of business in Newport, Vermont. From November 2012

through April 2016, Phase VII raised approximately $83 million from 166 investors through

an EB-5 offering of limited partnership interests to construct a biomedical research facility.



                                                11
              Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 12 of 60



                      38.    AnC Bio Vermont GP Services, LLC ("AnC Bio") is a Vermont limited

              liability company and the general partner of Phase VII. At all times relevant to Plaintiffs'

              claims, as well as those of the putative class, its managing members were Quiros and Stenger.

                      39.    Phases I through VII are collectively referred to as the "Jay Peak Limited

              Partnerships." Each investor in Phases I through VII became a Limited Partner.

                      40.    Jay Peak Management, Inc., Jay Peak GP Services, Inc., Jay Peak GP Services

              Golf, Inc., Jay Peak GP Services Lodge, Inc., Jay Peak GP Services Stateside, Inc., and AnC

              Bio Vermont GP Services, LLC are collectively referred to as the "Jay Peak General

              Partners."

                      41.    Q Burke Mountain Resort, LLC ("Q Burke LLC") wholly owns Burke 2000,

              LLC, which in turn owns Burke Mountain Operating Company ("BMOC").

                      42.    Quiros is the 100% owner of Q Burke LLC.

                      43.    Q Burke Mountain Resort Hotel and Conference Center, L.P. (the "Q Burke

              Limited Partnership" or "Phase VIII") is a Vermont limited partnership with its principal

              place of business in East Burke, Vermont. Between June 2013 and April 2016, Phase VIII

              raised approximately $53 million from 106 investors through an EB-5 offering of Limited

              Partnership interests to build a hotel with 112 rooms, a conference center, and an outdoor

              pool.

                      44.    Each investor in Phase VIII was a Limited Partner.

                      45.    Each of the Jay Peak Limited Partnerships and the Q Burke Limited

              Partnership is referred to as a "Limited Partnership" or collectively as the "Limited

              Partnerships." Each of the Jay Peak General Partners and the Q Burke General Partner is
1·1·\
I   J.   •,




              referred to as a "General Partner" or collectively as the "General Partners."



                                                             12
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 13 of 60



                             III. JURISDICTION AND VENUE

          46.   This Court has jurisdiction over this action pursuant to the Class Action

Fairness Act of 2005 ("CAFA") (codified at 28 U.S.C. §§ 1332, 1453, 1711-15). Diversity

exists among the Plaintiffs and Defendants, hundreds of investors comprise the proposed

Class, and the total amount in controversy exceeds $5 million. See 28 U.S.C. §§ 1332(d)(2),

(d)(6).

          47.   This Court has personal jurisdiction over Defendants People's Bank, Gordon,

and MSK because these Defendants participated in tortious acts committed in Vermont and

caused damage to investors in Vermont as alleged herein, and otherwise have sufficient

minimum contacts with Vermont arising from the wrongful conduct committed in or directed

at Vermont alleged herein.

          48.   Venue is proper m this forum pursuant to 28 U.S.C. § 1391 because

Defendants transact business, engaged in misconduct, and/or may be found in this District.

          49.   All conditions precedent to this action have occurred, been performed, or been

waived.

                              IV. FACTUAL ALLEGATIONS

          A.    Overview of the Jay Peak Scheme

          50.   Jay Peak is a Vermont ski resort. MSSI, a Canadian firm, owned and operated

Jay Peak from 1978 through mid-2008. MSSI began negotiating the sale of the Jay Peak

resort with Quiros and Stenger in 2007, with the understanding that Quiros would further

develop the resort with funds raised through the EB-5 Immigrant Investor Program-a federal




                                              13
                   Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 14 of 60



               program that offers immigrants permanent U.S. residency in exchange for investments in U.S.

               enterprises that create jobs in the country.2

                        51.   Quiros and Stenger sent potential investors offering materials for one or more

               of the Jay Peak and Q Burke projects, all of which were structured as limited partnerships.

               Once investors committed to a project or "phase," they sent their capital contributions to an

               escrow account at People's Bank designated for that project. At Stenger's instruction,

               People's Bank released the funds to brokerage accounts controlled by Quiros at Raymond

               James, a brokerage firm. Quiros then commingled the investors' funds and diverted them to

               other projects and his own accounts. Quiros used investor funds to acquire the Jay Peak ski

               resort, pay his and a related entity's taxes, purchase a Trump Place condominium in New

               York City, and acquire Burke Mountain Resort, LLC-none of which was a permitted use of

               the funds under the offering materials. Quiros wrongfully commingled funds among all eight

               phases of the Jay Peak project and used at least $49 million of investor funds to benefit

               himself and related companies.

                        52.    From the time Quiros became involved with Jay Peak, People's Bank followed

               instructions given in violation of the escrow agreements it had entered into with investors and

               in violation of the terms of the Jay Peak offering materials and Limited Partnership

               Agreements. People's Bank's unquestioning acceptance of instructions from the perpetrators

               of the Jay Peak scheme resulted in the diversion and commingling of investor funds, and




               2
                 To qualify for an EB-5 visa, a foreign applicant must invest $500,000 or $1 million
               (depending on the location of the project) in an eligible commercial enterprise. Once the
               applicant has invested, he or she may apply for a conditional green card, which is valid for
,:,.,_   \\.   two years. If the investment creates or preserves at least ten jobs during those two years, the
               foreign applicant may apply to have the conditions removed from his or her green card so as
               to live and work permanently in the United States.
                                                               14
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 15 of 60



delayed the discovery of the scheme by misleading investors and regulators as to the status of

the partnerships and how investor funds were being applied.

        53.    The offering materials for the projects set forth detailed descriptions of

permitted uses of investor funds. The offering materials did not permit Quiros to commingle

and misap.propriate investor funds to pay off earlier investors, cover shortfalls in other project

accounts, purchase securities as collateral for loans, or divert funds for his personal use.

Ignoring the offering materials' description of the projects as separate "limited partnerships"

or "phases," Quiros treated all investor funds as one pool of money with which he was

building "one program within one resort," according to Quiros's own SEC deposition

testimony, in which he also described the various EB-5 Projects as "one phase," making for a

single and integrated scheme. Over $200 million of investor funds were used inconsistently

with the requirements in the offering materials, resulting in substantial losses to the Jay Peak

investors.



               1.      The Early Phases: Quiros Misappropriates from Investors and
                       Hides His Wrongdoing with Loans

       54.     Quiros promoted the Jay Peak investments as eight separate "projects" or

"phases," even though Quiros himself treated the investment program as "one program" and

"one phase"-a single, integrated scheme. The first six phases promoted by Quiros-Jay                 i




Peak Hotel Suites L.P., Jay Peak Hotel Suites Phase II L.P., Jay Peak Penthouse Suites L.P.,

Jay Peak Golf and Mountain Suites L.P., Jay Peak Lodge and Townhouses L.P., and Jay Peak

Hotel Suites Stateside L.P.-purportedly raised funds to develop and expand the Jay Peak

resort in Jay, Vermont. The seventh phase-Jay Peak Biomedical Research Park LP.-

purportedly raised funds to purchase land and develop a biomedical research facility in


                                               15
                                  Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 16 of 60




                                 Newport, Vermont. The eighth phase-Q Burke Mountain Resort, Hotel and Conference

                                 Center L.P .-purportedly raised funds to develop and expand the Burke Mountain hotel and

                                 ski area located in East Burke, Vermont.

                                         55.     MSSI devised the plans for Phase I and Phase II, and began raising funds for

                                 Phase I in December 2006, before negotiating the sale to Quiros. By May 2008, MSSI had

                                 secured $17.5 million from 35 Phase I investors, through an EB-5 offering of limited

                                 partnership interests, to build a hotel.

                                         56.     In June 2008, at Quiros's request, MSSI transferred the money it had raised

                                 ($11 million for Phase I and $7 million for Phase II) from People's Bank's accounts for

                                 Phases I and II to Raymond James accounts for Phases I and II, and then to accounts

                                 controlled by Quiros at Raymond James. Quiros then transferred $7.6 million and $6 million

                                 out of these accounts to pay for the purchase of Jay Peak. People's Bank knew that the

                                 Limited Partnership Agreements for Phases I and II provided that funds had to be disbursed to

                                 a federally insured bank, and that Raymond James was not a bank.

                                         57.     Only $3.4 million remained in the account, but Quiros sought to cover up the

                                 shortfall by securing a $7.6 million loan from Raymond James. Raymond James agreed to

                                 lend $7.6 million to Quiros if Quiros used the resulting $11 million to purchase Treasury

                                 bonds that would serve as collateral for the loan. A loan of this sort-with securities as

                                 collateral-is known as a "margin loan" and is inherently very risky.

                                         58.     Lenders typically permit lower maintenance margins for safer securities, such

                                 as Treasury bonds. A lower maintenance margin, in turn, allows for a larger loan. Quiros

'~-· l. i ~ :...'l :,. . , 'j;   accordingly used Treasury bonds as collateral to minimize the maintenance margin on the
 >1·1:_•:··-
. >-- \\' :·                     margin loan, maximizing the amount of money he could borrow.



                                                                               16
                          Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 17 of 60




                                59.     Quiros also used the margin loan to hide the lack of funds in the Raymond

                         James account. After the margin loan referenced above was extended, the Phase I account at

                         Raymond James held Treasury bonds worth $11 million, matching the $11 million in cash

                         that the account should have held. But the account also owed $7.6 million to Raymond James

                         for the loan; of the $11 million from investors, only $3 .4 million actually remained.

                                60.     Quiros adopted the same approach for the Phase II account at Raymond James

                         on the same day. MSSI transferred $7 million of Phase II investor funds to Quiros's Phase II

                         account, and Quiros diverted $6 million from the account to purchase Jay Peak. This left only

                         $1 million of investor funds. On June 25, 2008, Quiros obtained a $6 million margin loan

                         from Raymond James and purchased $7 million in Treasury bonds to collateralize the loan.

                         As a result, the Phase II account contained $7 million in Treasury bonds (thus appearing to

                         have the $7 million in investor funds that it should have had), but in fact it owed $6 million to

                         Raymond James.

                                61.     These early-phase transactions violated contractual obligations to the investors

                         because the Phase I and II Limited Partnership Agreements and offering memoranda

                         enumerated the only permissible uses of investor funds. The offering memorandum for Phase

                         I included a section entitled "Source and Use of Investor Funds" that detailed precisely how

                         the Phase I hotel project would allocate the total pool of $ I 7.5 million in investor funds

                         among construction costs, furnishing and equipment, utilities and common areas, and

                         developer fees. Similarly, the Phase II offering memorandum provided, in a paragraph entitled

                         "Use of Proceeds," that Phase II investors' funds would be applied to ( 1) land acquisition,

                         permits, and construction for the main hotel complex, and (2) "the costs of building the
         '.
~...._   \\   \ j(   I   ancillary projects" such as an indoor water park, ice arena, and bowling alley. The source and



                                                                        17
                      Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 18 of 60



                     use of funds section of the offering materials for Phase II set forth a detailed breakdown of

                     how the $75 million raised from Phase II investors would be allocated. The permitted uses of

                     investor funds did not include purchasing Treasury bonds to secure a margin loan or

                     purchasing Jay Peak from MSSI.

                            62.     From October 2008 until February 2009, Quiros continued to maintain

                     substantial balances on margin loans secured by investor funds that were transferred from

                     Phases I and II accounts at People's Bank to accounts at Raymond James, even though the

                     offering materials prohibited encumbering partnership property without investor approval. By

                     February 2009, the combined margin loan balances of the two accounts had reached $23.8

                     million. People's Bank, at Stenger' s direction, continued to transfer investor funds from the

                     People's Bank Phases I and II escrow accounts to the Raymond James accounts, at which

                     point the funds became collateral for margin loans not permitted under the offering materials.

                                    2.      The Later Phases: Quiros Raises-and Misuses-More Money

                            63.     After Quiros purchased Jay Peak from MSSI, Quiros and Stenger assembled

                     and disseminated standardized offering and subscription materials for all subsequent EB-5

                     Projects-Phases III through VIII-including offering memoranda, subscription documents,

                     business plans, Limited Partnership Agreements, and investor escrow agreements with

                     People's Bank. These documents were designed to conceal Quiros' s fraudulent scheme and

                     lull investors into believing that their funds would be used as represented in the offering

                     materials. The offering materials-provided to every investor-described the particular

                     project in which the investor would purchase shares, the purpose for which their investment

                     would be used, and the benefits of investing in that project.
:' \ -,,__ . 1·1·\

                            64.     The offering materials detailed how each Limited Partnership would allocate

                     investor funds to pay for land acquisition, site preparation, and construction. Nothing in the
                                                                    18
                     Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 19 of 60



                    materials permitted the sponsors to commingle funds from different Limited Partnerships,

                    apply funds from one Limited Partnership to another Limited Partnership, pay off prior

                    investors, or cover Quiros's personal expenses. The materials expressly prohibited the

                    sponsors from borrowing from or commingling investor funds, and, other than as specifically

                    authorized, from acquiring any property with investor funds that did not belong to the Limited

                    Partnership.

                            65.      The offering materials for each EB-5 Project represented that the project would

                    generate an annual return once completed and operating. Further, the offering materials

                    contemplated that the investors would receive cash from the sale of partnership properties or a

                    fractional interest in the properties once the Limited Partnership's specific EB-5 Project was

                    completed and permanent green cards were obtained.

                           66.       By signing the subscription agreements included in the offering materials, each

                    investor affirmed that he or she had reviewed the materials and relied upon their contents.

                            67.      The Jay Peak promoters violated the terms of the offering materials by, among

                    other things:

                           •      Taking out unauthorized, risky loans. Quiros used approximately $32.5 million

                                  from Phase III, approximately $15.8 million from Phase IV, and approximately

                                  $5 .6 million from Phase V to make payments on a margin loan related to Phase I

                                  and Phase II funds. And in a separate transaction on February 24, 2012, Quiros

                                  used approximately $5.8 million from Phase VI and approximately $16.6 million

                                  from Phase V to make payments on the same margin loan.

Llllc'hll.      k          •      Impermissibly commingling funds. On October 3, 2011, Stenger authorized a
::,;j'l:.'rl\
~    \\."1L,                      transfer of $49,000 from the People's Bank Phase III account to the People's Bank


                                                                    19
                         Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 20 of 60



                                     Phase I account, which People's Bank executed. Between October 2013 and June

                                     2015, approximately $1,213,626 was wired from Phase VIII to Jay Construction

                                     Management, Inc., and approximately $3.4 million to NECS. Those funds were

                                     used to pay expenses not associated with Phase VIII, including construction

                                     expenses associated with Phases V and VI, or were commingled with funds from

                                     the earlier Limited Partnerships. People's Bank knew that these transfers violated

                                     the terms of their escrow agreements with investors, as well as the Limited

                                     Partnership Agreements provided to investors.

                               •     Using investor funds for personal expenses. On April 12, 2013, Quiros

                                     transferred $3 million in Phase VII investor funds to his wholly-owned company

                                     GSI of Dade County, Inc. ("GSI"). Six weeks later, on May 30, 2013, Quiros used

                                     $2.2 million of that money to buy a luxury condominium at Trump Place in New

                                     York City.

                               •     Using investor funds to pay taxes. Between March and June of 2013, Quiros

                                     transferred $4.2 million in Phase VII investor funds to pay corporate taxes to the

                                     IRS and the State of Vermont for Jay Construction Management, Inc.--even

                                     though Phase VII had no responsibility for those tax liabilities.

                               68.      An accountant for the SEC, Mark Dee, testified that he had documented

                        repeated instances in which investor funds from each of the Jay Peak EB-5 projects were

                        commingled with funds from other Jay Peak EB-5 projects. Declaration of Mark Dee, SEC v.

                        Quiros, No. l:16-cv-21301 (S.D. Fla. Apr. 25, 2016), ECF No. 66-1 ,i 7. All told, Mr. Dee

l~c111:_:1·t )\...-k_   documented commingling of more than $350 million of investor funds, concluding that such
~r'L'r)-\'

~    \\.\.',,:!.




                                                                         20
                  Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 21 of 60



                 funds "frequently flowed in a circular and roundabout manner between various accounts and

                 entities." Id.   ,r,r 7-8.
                         69.        Aided by People's Bank, Quiros' s misappropriation and misuse of investor

                 funds continued through each of the eight EB-5 phases at issue in this case. Investor funds for

                 each phase were pledged as collateral for margin loans, even though the offering materials

                 specifically prohibited the projects' General Partners from encumbering or pledging investor

                 funds as collateral without the investors' express consent. None of the offering materials for

                 later EB-5 projects disclosed that any misuse had occurred in connection with earlier projects.

                         B.          People's Bank's Knowing Participation in the Conspiracy to Defraud

                                     1.       People's Bank Breaches Its Obligations Arising from Escrow
                                              Agreements with Investors

                         70.        People's Bank acted as the escrow agent for the investments in the Jay Peak

                 Limited Partnerships.

                         71.         People's Bank was a party to an escrow agreement with each investor. Under

                 the terms of the escrow agreements, People's Bank was to hold each investor's principal

                 investment of $500,000, as well as an additional "administrative fee" payment of $25,000 to

                 $50,000, in an escrow account designated for the Limited Partnership in which the investor

                 had purchased a partnership unit, and disburse those funds only as specified in the escrow

                 agreements.

                          72.        People's Bank's escrow agreements with investors in Phases I through VIII set

                 forth clear restrictions on the distribution and release of investor funds.          The escrow

                 agreements and offering materials provided that People's Bank would release the escrowed
Lm::r,),J;
~rl'JT\          funds only to the specific Limited Partnership in which the investor had purchased an interest,
~   \\; .. ,l,
                 or to the investor in the event a refund was warranted. The agreements did not authorize


                                                                   21
                  Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 22 of 60



                 People's Bank to release escrowed funds to Limited Partnerships other than the one in which

                 the individual investors had purchased an interest, or for any other use. The stated purpose of

                 the escrow arrangements was to hold investor funds "for the benefit" of investors.

                          73.   The Limited Partnership Agreements provided to People's Bank were clear

                 that People's Bank would only release investors' funds to the particular Limited Partnership

                 in which the investors had purchased an interest or to the investors themselves, and further

                 prohibited the General Partner from borrowing or commingling Limited Partnership funds

                 without investors' consent. The Limited Partnership Agreements for Phases I and II also

                 provided that the General Partner would deposit and hold investor funds in a federally insured

                 bank account or accounts. The Phase III agreement similarly provided that such funds would

                 be deposited in a bank account or accounts.

                          74.   As a brokerage firm, Raymond James is neither a bank nor is FDIC-insured.

                 Thus, with respect to these initial phases, the offering materials expressly prohibited the

                 transfer of investor funds from the Phases I-III escrow accounts to any account at Raymond

                 James.    People's Bank had knowledge of this restriction as the offering materials, and

                 specifically the Limited Partnership Agreements, were expressly referenced in the escrow

                 agreements.

                          75.   None of the agreements provided to investors authorized People's Bank to

                 release escrowed funds to any Limited Partnership other than the one in which the individual

                 investors had purchased interests, or for any other use.     In fact, the Limited Partnership

                 Agreements prohibited the General Partner from borrowing or commingling Limited

L:11E.:r1)l_-h   Partnership funds without investors' consent. The escrow agreements did not authorize
S1 c·rr\
  1


~ \\,d,          People's Bank to receive deposits of investor funds from Jay Peak and return those funds to



                                                               22
                    Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 23 of 60



                   Jay Peak in a circular transaction, or to transfer funds to limited partnerships other than the

                   specific limited partnership in which the limited partner had invested. Nor did the escrow

                   agreements authorize Jay Peak to hold funds received from investors while Quiros or Stenger

                   attempted to determine to which limited partnership to commit those funds. Rather, the stated

                   purpose of the escrow arrangements was to hold investor funds "for the benefit" of investors.

                          76.       People's Bank appeared to be a disinterested third party-a neutral escrow

                   agent-owing fiduciary duties to investors, but did not comply with its obligations. According

                   to its representative's deposition testimony, People's Bank "considered the [escrow] account

                   belonging to Jay Peak, not to the investor ... [People's Bank] considered the investors to be a

                   third party." People's Bank acknowledged that investor funds were being held in escrow "for

                   the benefit of the investors" and "that's what the Escrow Agreement says"; yet People's Bank

                   also admitted that "we really didn't consider[] it under those terms .... We considered, once it

                   went into the Jay Peak account, it belonged to Jay Peak."

                          77.       People's Bank breached its obligations under the escrow agreements by

                   disbursing Phase I-III funds to brokerage accounts at Raymond James. Under the offering

                   materials for those phases, People's Bank could only transfer those funds to bank accounts,

                   but the Raymond James accounts that received the transfers from People's Bank were not

                   bank accounts.

                          78.       On June 16 and 17, 2008, in preparation for closing the sale of Jay Peak to

                   Quiros, People's Bank, at the direction of MSSI, transferred $11 million in investor funds

                   from the Phase I account at People's Bank to the Phase I account at Raymond James. On June

L'.rn l_')( ,c L   20, 2008, People's Bank, at the direction of Stenger, transferred $7 million in investor funds
~rl'lT\
~   \\,,    '
                   from the Phase II account at People's Bank to the Phase II account at Raymond James. MSSI



                                                                 23
                      Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 24 of 60



                     then transferred the money in Phase I and Phase II accounts that it had opened at Raymond

                     James for purposes of the closing of the sale of Jay Peak to Quiros, to Quiros's Phase I and

                     Phase II accounts at Raymond James. Because the Raymond James accounts were brokerage

                     accounts, these transfers violated the provision in the Phase I and II Limited Partnership

                     Agreements requiring that investor funds be held only in federally insured bank accounts.

                     Similarly:

                            •      On September 4, 2008, People's Bank released $1 million from the Phase II
                                   Escrow Account at People's Bank to the Phase II account at Raymond James.

                            •      On September 15, 2008, People's Bank released $3 million from the Phase II
                                   Escrow Account at People's Bank to the Phase II account at Raymond James.

                            •      On September 22, 2008, People's Bank released $1.5 million from the Phase II
                                   Escrow Account at People's Bank to the Phase II account at Raymond James.

                            79.    People's Bank also released funds held for investment in one phase of an EB-5

                     Project to brokerage, escrow, or checking accounts designated for another EB-5 Project

                     phase. For example:

                            •      On July 1, 2008, People's Bank released $1 million from the Phase I escrow
                                   account at People's Bank to the Q Resorts account at Raymond James.

                            •      On July 1, 2008, People's Bank released $600,000 from the Phase II escrow
                                   account at People's Bank to the Q Resorts account at Raymond James.

                            •      On December 31, 2010, People's Bank released $9 million from a Phase I
                                   checking account at People's Bank to the Phase II escrow account at People's
                                   Bank and then transferred these funds to the Phase II account at Raymond
                                   James. A bank employee reacted to this transaction as being extraordinary,
                                   openly questioned it, and sought and secured approval of the transfer from her
                                   manager.

                            •      On October 3, 2011, People's Bank released $49,000 from a Phase III account
                                   at People's Bank to the Phase I investor checking account at People's Bank.
L,111.:..::r~- l'k
            1


~f','lr\
~   \\ 11il,                •      On February 23, 2012, People's Bank released $62,000 from a Phase I account
                                   at People's Bank to the Phase II investor checking account at People's Bank.


                                                                 24
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 25 of 60



                       80.     People's Bank knew that these and other transfers were improper because the

                escrow agreements for each Limited Partnership required that upon release of an investor's

                capital contributions to a Limited Partnership associated with an EB-5 Project, the investment

                was to be "immediately and irrevocably" committed to that same project. Likewise, the

                offering materials for each Limited Partnership required that People's Bank establish a

                reserve account from which to disburse funds to satisfy the obligations of that Limited

                Partnership.

                       81.     A People's Bank executive has admitted that the bank understood that these

                transfers were in breach of the escrow agreements, as those agreements prohibited the bank

                from commingling funds that had been earmarked for particular construction phases. That

                recognition, however, did not prevent People's Bank from facilitating the commingling of

                funds in violation of its duties to investors. And by knowingly failing to disclose the ongoing

                fraud, People's Bank deceived and injured investors in the Jay Peak enterprise.

                               2.      People's Bank Knowingly Abets Fraudulent Conduct

                       82.     The improper transfers summarized above alerted People's Bank to Quiros and

                Stenger's ongoing fraudulent conduct. MSSI and Stenger directed transfers that People's

                Bank carried out despite knowing that the transfers violated its own escrow agreements with

                investors and the Limited Partnership Agreements provided to investors. As noted above, the

                limited partnership agreements did not contemplate transfers of funds to non-bank

                institutions, transfers of funds earmarked for one phase to another phase, or to serve as

                collateral for loans, or for any purpose other than the contractually mandated transfer to

L1rn..'r, ,ck   accounts designated to fund the particular phase of the EB-5 Projects that was the subject of
::,;j'ClT\
& \\',H1L       the investment.     Moreover, People's Bank's own escrow agreements prohibited the Bank

                from transferring investor funds to any Limited Partnership other than the one in which the

                                                              25
                      Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 26 of 60



                     investor had contracted to purchase shares.       People's Bank nevertheless carried out such

                     transfers knowing that they were wrongful, and that the limited partners were being misled as

                     to the use of their funds, the legal separation between the limited partnerships, and the

                     security of their investments.

                            83.      As early as 2010, People's Bank knew that investors had accused Jay Peak of

                     misrepresentations and of improperly directing the release of escrowed funds before the

                     investors' applications had been approved. For example, in a written communication sent to

                     People's Bank in March 2010, an investor stated that Jay Peak was misleading investors and

                     requested a refund. Stenger then instructed People's Bank to release the funds to the investor

                     without further investigation. People's Bank considered the investor's accusation a red flag

                     that the bank should have investigated to determine whether criminal conduct may have been

                     occurring. Nevertheless, People's Bank did not undertake such an investigation, and

                     continued to carry out transfers at the direction of Jay Peak operatives.

                            84.      In May 2010, an investor wrote to People's Bank:

                                  Kindly refer to my [] number of requests for over a period of more than
                                  one year held by you in the escrow account. I am under a lot of pressure
                                  from the persons from whom I borrowed the money. Now a stage has
                                  come when I don't have money to give food to my small children. My
                                  younger daughter is over 2 years and she remains hungry as I am not able
                                  to give my three children food properly. Their health is fast deteriorating
                                  and I am very much worried that nothing should happen to them due to
                                  this situation. On the humanitarian request and kindly come to my rescue
                                  to save my kids life, kindly refund my money immediately .... I am not
                                  able to borrow food for my children any longer. Kindly refund my money
                                  immediately.

                     The bank's employees regarded this communication as "extraordinary" and "striking." Still,

L~111~n k     \l_'   the bank continued to execute the transfer orders it received from Stenger without question.
:--,jll'1T\
&\\;)()],                   85.      People's Bank also knew that commingling among the various EB-5 Projects



                                                                     26
                      Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 27 of 60



                     was taking place. For example, and in addition to the examples cited above, see, e.g.,   ~~   67,

                     78-79, supra, on October 3, 2011, Stenger requested a transfer of $49,000 from the People's

                     Bank Phase III account to the People's Bank Phase I account. And on February 23, 2012,

                     Stenger authorized a transfer of almost $62,000 from the People's Bank Phase I account to the

                     People's Bank Phase II account. People's Bank carried out both of these transfers without

                     conducting any meaningful inquiry or securing any investor consent.

                            86.     In addition, People's Bank learned directly from another well-informed

                     business that Jay Peak was engaged in suspicious activity. In February 2012, Rapid Visa, a

                     principal sales agent for the Jay Peak project, warned People's Bank via email that it had

                     terminated its relationship with Jay Peak because Rapid Visa no longer had confidence in the

                     accuracy of the financial representations, financial status, or disclosures of Jay Peak. Rapid

                     Visa further informed People's Bank that it should not use or rely upon any documents that it

                     received from Rapid Visa regarding Jay Peak. People's Bank recognized that Rapid Visa's

                     communication was a red flag which required investigation into suspicious activity. But when

                     investors contacted People's Bank to express their concerns about Jay Peak's status as an EB-

                     5 Project, representatives of People's Bank reassured them that Jay Peak was in good

                     standing. People's Bank engaged in these communications without investigating or inquiring

                     into the concerns Rapid Visa had expressed.

                            87.     In violation of the escrow agreements, People's Bank also received and

                     transmitted millions of dollars of wires in circular transfers without any apparent legitimate

                     purpose. The transfers served to conceal the use of investor funds from one phase to pay down

L,tn.l_'.rt )t._'k   margin loans connected with another phase. For example, on March 4, 2014, Quiros
:Src1-r~
& \\"',I,            transferred approximately $18.2 million from a Phase VII account at Raymond James to a



                                                                   27
              Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 28 of 60



             Phase VII operating account People's Bank. Then, at Quiros's direction, People's Bank

             transferred the funds to a Jay Construction Management, Inc. account at Raymond James.

             Quiros subsequently directed that the money be transferred out of the Jay Construction

             Management, Inc. account at Raymond James to pay off a margin loan related to Phases V

             and VI.

                       88.   The use of investor funds to pay off a margin loan contributed significantly to

             the Phase VII project shortfalls. Unexplained movements of money from account to

             account-as reflected in the movement of funds to pay off the Jay Peak margin loan-is a

             known hallmark of money laundering.

                       89.   Federal law requires banks, including People's Bank, to recognize suspicious

             activity. Banks are required under federal law to know their customers and understand their

             banking behavior. Banks must develop a customer due diligence program that assists in

             predicting the types of transactions, dollar volume, and transaction volume each customer is

             likely to conduct, and which provides the bank with a way to identify unusual or suspicious

             transactions for each customer. Banks and their personnel also must be able to identify and

             take appropriate action once put on notice of any of a series of money laundering "red flags"

             set forth in the Federal Financial Institutions Council's Bank Secrecy Anti-Money Laundering

             Examination Manual, including: (1) repetitive or unusual fund transfer activity; (2) fund

             transfers sent or received from the same person to or from different accounts; (3) transactions

             inconsistent with the accountholder' s business; (4) transfers of funds among related accounts;

             (5) loans that are secured by account deposits; (6) loans that lack a legitimate business

Lmc:ri.,ck   purpose, provide the bank with excessive fees for assuming little or no risk, or obscure
'.)r,crr\
& \\ ,,,],




                                                           28
                Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 29 of 60



               movement of funds; and (7) multiple accounts established in various corporate names that

               lack sufficient business purpose to justify the account complexities.

                      90.     People's Bank also had an obligation under its own policies, industry

               standards, and regulatory guidelines to refrain from participating in suspicious transactions.

                      91.     People's Bank did not take appropriate action in spite of these and many other

               red flags, but continued to enable the Jay Peak fraud on a daily basis, placing hundreds of

               millions of investor dollars under Quiros' s unfettered control. People's Bank was motivated to

               continue transferring escrowed funds in violation of its contractual and fiduciary duties to

               investors, and in spite of its knowledge that those transfers were facilitating continuing

               wrongdoing, in order to preserve its role as banker to the Jay Peak enterprise.

                      C.      Gordon's and MSK's Knowing Participation in the Conspiracy to
                              Defraud

                      92.     David B. Gordon and his law firm, MSK (the successor to Richardson & Patel,

               LLP ("R&P")), joined in Quiros's fraudulent scheme, injuring Plaintiffs and the other Jay

               Peak investors. On or about June 5, 2013, Jay Peak, Inc., Q Resorts, Inc., Jay Construction

               Management, Inc. and GSI retained Gordon, then at R&P, in connection with their responses

               to subpoenas issued by the SEC.

                      93.     Gordon defended Quiros when the SEC deposed him on May 22, 2014. In that

               deposition, the SEC questioned Quiros specifically about his use of investor funds, phase-by-

               phase. Repudiating the notion of separate projects, Quiros testified to treating all investor

               money the same, describing investor Phases I-VI as "one phase." See May 22, 2014 SEC

               Dep. at 94:2-4. Quiros claimed it was "one program within one resort." Id. at 95:1-2.
L.1n~~r, )Ck
S1•,'rr\              94.     Quiros testified that "once [an individual] invests, it is now my money. It is
~ \\\ltiL
               totally my money." Id. at 90:3-4. Quiros further testified that once investor funds were


                                                              29
                    Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 30 of 60



                   transferred to a Quiros-controlled account, he could "do whatever I want" with them. Id. at

                   128:22-23.

                          95.     As a specific example of commingling among phases, Quiros admitted in

                   Gordon's presence to applying $18.2 million of investor funds derived from a Phase VII

                   account at People's Bank toward paying off a $18. 9 million margin loan related to Phases V

                   and VI. See id. at 228-34.

                          96.     During the course of Gordon's representation, Quiros's banking irregularities

                   came to the attention of the Vermont DFR. In conjunction with the Vermont EB-5 Regional

                   Center, which ran EB-5 investment programs for the State of Vermont, the Vermont DFR was

                   authorized to allow or disallow future EB-5 investment in Jay Peak and Q Burke. Quiros

                   needed a continuing infusion of such new investor funds to pay construction expenses

                   incurred on incomplete older projects. That need, in tum, required him to conceal the

                   commingling and wrongful diversion of investor funds.

                          97.     On or about December 19, 2014, Gordon met with officials at the Vermont

                   DFR to explain the irregularities in question, and later summarized the meeting in a letter to

                   the Vermont DFR dated February 27, 2015.

                          98.     Despite personal knowledge of Quiros's admissions during his SEC

                   deposition, including the treatment of investor funds as his own personal spending money, in

                   the February 27, 2015 letter Gordon falsely labeled Quiros's movement of investor funds

                   between People's Bank and Raymond James as a mechanism to create the "maximum amount

                   of safety [investors] could have received." Gordon and MSK knew this assertion to be false-

Lm:..:niLh         Quiros, defended by Gordon, had previously admitted under oath that money was moved              ,
Sr,vn\'
,2'- \\ \ ,, ,l,




                                                                30
                    Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 31 of 60



                   between these accounts to get the money into its "new owner's hand, which is Ariel

                   Quiros[.]" Id. at 128:21.

                           99.    Gordon prepared the February 27, 2015 letter to convince the Vermont DFR

                   that any future investment in Phases VII and VIII would be handled legally and in

                   conformance with regulatory requirements. In fact, he knew that they would not be handled as

                   such.

                           100.   Because Gordon knowingly obstructed the Vermont DFR' s investigation, the

                   Vermont DFR allowed the Phase VII and VIII offerings to go forward. Had Gordon

                   responded candidly to the Vermont DFR's inquiries, instead of responding with subterfuge,

                   misstatements, and concealment of the true facts, the Vermont DFR would have disallowed

                   further investment offerings relating to the EB-5 Projects.

                           101.   As a result of Gordon's and MSK's wrongful concealment of the fraudulent

                   scheme, Quiros was able to misappropriate substantially all the funds invested in Phases VII

                   and VIII.

                            V.    PLAINTIFFS' INVESTMENTS IN THE JAY PEAK SCHEME

                           102.   Plaintiffs Qureshi, Daccache, Hiller, Calderwood, Pietri, Casseres-Pinto, and

                   Wang each sustained damages as a result of their investments in the Jay Peak and Q Burke

                   scheme. From the early stages of Quiros's involvement in Jay Peak, Quiros and Stenger

                   misdirected investor funds held in escrow at People's Bank to accounts at Raymond James,

                   and then used those funds, inter alia, to pay off margin loans related to other phases, see   ~rn
                   57-62, 67, 87, supra; cover expenses from prior phases, see      ~~   67, 87, supra; and fund

Lrn:.2r\lCK        Quiros's personal businesses and accounts, see~~ 51, 67, supra. Though Quiros promoted the
:-;r,crn
c,;__ \\   ;,,I,   investments to Plaintiffs as separate projects, once invested, Plaintiffs' funds were



                                                                  31
                    Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 32 of 60



                   commingled and treated as one pool of money-as investments in "one phase." See           ~   93,

                   supra. The details of each Plaintiff's investment follow.

                                                          Almasood Qureshi

                             103.   On or around March 1, 2013, Mr. Qureshi entered into a subscription

                   agreement for the purchase of a Limited Partnership interest in Phase VII.

                             104.   On March 12, 2013, Mr. Qureshi executed an investor escrow agreement

                   between himself and People's Bank.

                             105.   In March, 2013, Mr. Qureshi paid approximately $525,000 to the Phase VII

                   escrow account at People's Bank for the purchase of one Limited Partnership unit in Phase

                   VII, of which $25,000 went toward an administrative fee.

                             106.   In making this investment, Mr. Qureshi reviewed and relied on the offering

                   materials for this investment.

                             107.   The business plan for Phase VII stated that Mr. Qureshi' s investment would be

                   used to build a "world class" biomedical research facility with clean rooms, a sterile

                   environment, and high-tech equipment for scientists' research efforts.

                             108.   The Limited Partnership Agreement for Phase VII stated that: (a) the business

                   of the Limited Partnership would be conducted in accordance with federal law applicable to

                   an EB-5 program; (b) investors' funds would be deposited into accounts with banks or

                   financial institutions in the name of the Limited Partnership; (c) the General Partner would

                   not borrow the funds of the Limited Partnership; and (d) the General Partner would not permit

                   the monies contributed to the Limited Partnership to be commingled with the funds of another

L,1n:_:r"•~ k      person.
     1
~}       L'1T'..
~\\.i,,L



                                                                  32
              Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 33 of 60



                    109.     Nowhere did the offering materials provided to Mr. Qureshi disclose that his

             funds would be allocated for purposes not authorized by his Limited Partnership Agreement.

                     110.    In March 2013, Phase VII issued a certificate to Mr. Qureshi to evidence his

             purchase of a Limited Partnership interest in Phase VII.

                    111.     On or around April 15, 2016, Mr. Qureshi learned for the first time of the SEC

             Action and that Phase VII in which he invested was part of a Ponzi scheme.

                     112.    Mr. Qureshi has been damaged in that all or a portion of the funds that he

             invested in Phase VII were misused, commingled, and used as collateral for margin loans.

                     113.    There are no material differences between these Defendants' actions and

             practices directed to Mr. Qureshi and their actions and practices directed to the Class.

                                                  Alexandre Daccache

                     114.    On or about July 13, 2010, Mr. Daccache entered into a subscription agreement

             for purchase of a Limited Partnership interest in Phase III.

                    115.     On July 13, 2010, Mr. Daccache executed an investor escrow agreement

             between himself and People's Bank.

                     116.    On or about July 28, 2010, Mr. Daccache paid $550,000 to the Phase III

             escrow account at People's Bank d/b/a Chittenden Trust Company for the purchase of one

             Limited Partnership unit in Phase III, of which $50,000 went toward an administrative fee.

                     11 7.   In making this investment, Mr. Daccache reviewed and relied on the offering

             materials for this investment.

                    118.     The business plan for Phase III stated that the investment made by Mr.

L m :.!r•,   Daccache would be used to build the Penthouse Phase III suites.
~!'l'l"i\
~\\,,,,l,




                                                            33
                      Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 34 of 60



                            119.    The Limited Partnership Agreement for Phase III stated that: (i) the business of

                     the Limited Partnership would be conducted in accordance with federal law applicable to an

                     EB-5 program; (ii) the monies would be deposited into accounts at "with such bank or banks

                     as shall be determined by the General Partner" in the name of the Limited Partnership, which

                     accounts were to be controlled by the General Partner; (iii) the General Partner would not

                     borrow from the funds of the Limited Partnership; and (iv) the General Partner would not

                     permit the monies contributed to the Limited Partnership to be commingled with the funds of

                     another person.

                            120.    Nowhere did the offering materials provided to Mr. Daccache disclose that his

                     funds would be allocated for purposes not authorized by his Limited Partnership Agreement.

                            121.    On October 5, 2010, Phase III issued a certificate to Mr. Daccache to evidence

                     his purchase of a Limited Partnership interest in the Limited Partnership.

                            122.    Mr. Daccache first learned that the SEC was investigating the Jay Peak and Q

                     Burke Projects in November 2015, but learned for the first time of the SEC Action and that

                     Phase III was a "Ponzi" scheme in April 2016.

                            123.    Mr. Daccache has been damaged in that all or a portion of the funds that he

                     invested in Phase III were misused, commingled, and used as collateral for margin loans.

                            124.    There are no material differences between these Defendants' actions and

                     practices directed to Mr. Daccache and their actions and practices directed to the Class.

                                                     Carlos Enrique Hiller Sanchez

                            125.    On or about April 17, 2013, Mr. Hiller made a refundable deposit of $10,000

l. c111.:.:r\ l( k   into an escrow account at People's Bank to purchase a Limited Partnership unit in Phase VII.
~l'l'!T\
.~, \\'1 )()L




                                                                   34
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 35 of 60



                       126.    On or about May 14, 2013, Mr. Hiller entered into a subscription agreement

                 for purchase of a Limited Partnership interest in Phase VII.

                       127.    On or about May 14, 2013, Mr. Hiller executed an investor escrow agreement

                 between himself and People's Bank, and paid $540,000 into an escrow account at People's

                 Bank, which was the balance of the purchase price and the administrative fee for one Limited

                 Partnership unit in Phase VII.

                       128.    In making this investment, Mr. Hiller reviewed and relied on the offering

                 materials for this investment.

                        129.   The business plan for Phase VII stated that Mr. Hiller's investment would be

                 used to build a "world class" biomedical research facility with clean rooms, a sterile

                 environment, and high-tech equipment for scientists' research efforts.

                        130.   The Limited Partnership Agreement for Phase VII stated that: (a) the business

                 of the Limited Partnership would be conducted in accordance with federal law applicable to

                 an EB-5 program; (b) investors' funds would be deposited into accounts with banks or

                 financial institutions in the name of the Limited Partnership, which would be controlled by

                 the General Partner; (c) the General Partner would not borrow the funds of the Limited

                 Partnership; and (d) the General Partner would not permit the monies contributed to the

                 Limited Partnership to be commingled with the funds of another person.

                       131.    Nowhere did the offering materials provided to Mr. Hiller disclose that his

                funds would be allocated for purposes not authorized by his Limited Partnership Agreement.

                       132.    On May 17, 2013, Phase VII issued a certificate to Mr. Hiller to evidence his

Lc111~r\h:k     purchase of a Limited Partnership interest in Phase VII.
Sr1L•rr\·
& \\'1 ),.ii,




                                                              35
               Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 36 of 60



                      133.    On or around April 15, 2016, Mr. Hiller learned for the first time of the SEC

              Action and that Phase VII in which he invested was part of a Ponzi scheme.

                      134.    Mr. Hiller has been damaged in that all or a portion of the funds that he

              invested in Phase VII were misused, commingled, and used as collateral for margin loans.

                      13 5.   There are no material differences between these Defendants' actions and

              practices directed to Mr. Hiller and their actions and practices directed to the Class.

                                                      Philip Calderwood

                      136.    On or about July 16, 2008, Mr. Calderwood wired the sum of $50,000 to an

              escrow account at Chittenden Trust Company to purchase a Limited Partnership unit in Phase

              II.

                      137.    On or about July 17, 2008, Mr. Calderwood wired $500,000 to an escrow

              account at Chittenden Trust Company.

                      138.    These sums constituted the purchase price and the administrative fee for his

              Limited Partnership unit in Phase II.

                      139.    In making this investment, Mr. Calderwood reviewed and relied on the

              offering materials for this investment.

                      140.    The business plan for Phase II stated that the investment made by Mr.

              Calderwood would be used to build particular facilities and amenities in connection with the

              Phase II project.

                     141.     The Limited Partnership Agreement for Phase II stated that: (i) the business of

              the Limited Partnership would be conducted in accordance with federal law applicable to an

Lru1t.:n1ck   EB-5 program; (ii) the monies would be deposited into accounts "with such bank or banks
Sr.:t-r\
& \\          whose deposits are insured by an agency of the federal government," in the name of the



                                                             36
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 37 of 60



                Limited Partnership, which accounts were to be controlled by the General Partner; (iii) the

                General Partner would not borrow from the funds of the Limited Partnership; and (iv) the

                General Partner would not permit the monies contributed to the Limited Partnership to be

                commingled with the funds of another person.

                        142.   Nowhere did the offering materials provided to Mr. Calderwood disclose that

                his funds would be allocated for purposes not authorized by his Limited Partnership

                Agreement.

                        143.   In or about April 2016, Mr. Calderwood learned for the first time of the SEC

                Action and that Phase II in which he had invested was a "Ponzi" scheme.

                        144.   Mr. Calderwood has been damaged in that all or a portion of the funds that he

                invested in Phase II were misused, commingled, and used as collateral for margin loans.

                        145.   There are no material differences between these Defendants' actions and

                practices directed to Mr. Calderwood and their actions and practices directed to the Class.

                                                      Jose Antonio Pietri

                        146.   On or about June 19, 2013, Mr. Pietri made a refundable deposit of $10,000 to

                an escrow account at People's Bank to purchase a Limited Partnership unit in Phase VII.

                        147.   On or about August 15, 2013, Mr. Pietri wired $550,000 to an escrow account

                at People's Bank, which was the purchase price and the administrative fee for one Limited

                Partnership unit in Phase VII.

                        148.   Thereafter, at his request, Mr. Pietri's initial deposit of $10,000 was returned to

                him.

Lm:__:ni(k             149.    In making this investment, Mr. Pietri reviewed and relied on the offering
:-;l'L'lT\
S:_ \\',l,il,
                materials for this investment.



                                                               37
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 38 of 60



                        150.    The business plan for Phase VII stated that the investment made by Mr. Pietri

                would be used to build a "world class" biomedical research facility with clean rooms in a

                sterile environment and high-tech equipment that scientists need for research efforts.

                        151.    The Limited Partnership Agreement for Phase VII stated that: (i) the business

                of the Limited Partnership would be conducted in accordance with federal law applicable to

                an EB-5 program; (ii) the monies would be deposited into accounts with banks or financial

                institutions in the name of the Limited Partnership, which accounts were to be controlled by

                the General Partner; (iii) the General Partner would not borrow from the funds of the Limited

                Partnership; and (iv) the General Partner would not permit the monies contributed to the

                Limited Partnership to be commingled with the funds of another person.

                        152.    Nowhere did the offering materials provided to Mr. Pietri disclose that his

                funds would be allocated for purposes not authorized by his Limited Partnership Agreement.

                        15 3.   On or about April 22, 2016, Mr. Pietri learned for the first time of the SEC

                Action and that Phase VII in which he had invested was a "Ponzi" scheme.

                        154.    Mr. Pietri has been damaged in that all or a portion of the funds that he

                invested in Phase VII were misused, commingled, and used as collateral for margin loans.

                        15 5.   There are no material differences between these Defendants' actions and

                practices directed to Mr. Pietri and their actions and practices directed to the Class.

                                                          Tongyi Wang

                        156.    On or about December 4, 2015, Mr. Wang made a refundable deposit of

                $10,000 to an escrow account at People's Bank to purchase a Limited Partnership unit in

Lm ,:r, 1L k    Phase VIII.
2'l'LT[\
::x \\ ) ,I,.




                                                                38
                Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 39 of 60



                      157.    Soon thereafter, on December 9, 2015, Mr. Wang wired $515,000 to an escrow

               account at People's Bank, which was the balance of the purchase price and the administrative

               fee for his Limited Partnership unit.

                       158.   In making this investment, Mr. Wang reviewed and relied on the offering

               materials for this investment.

                      159.    The Limited Partnership Agreement for Phase VIII stated that: (a) the business

               of the Limited Partnership would be conducted in accordance with federal law applicable to

               an EB-5 program; (b) investors' funds would be deposited into accounts with banks or

               financial institutions in the name of the Limited Partnership, which would be controlled by the

               General Partner; (c) the General Partner would not borrow the funds of the Limited

               Partnership; and (d) the General Partner would not permit the monies contributed to the

               Limited Partnership to be commingled with the funds of another person.

                      160.    Nowhere did the offering materials provided to Mr. Wang disclose that his

               funds would be allocated for purposes not authorized by his Limited Partnership Agreement.

                      161.    On or about April 22, 2016, Mr. Wang learned for the first time of the SEC

               Action and that Phase VIII in which he had invested was a "Ponzi" scheme.

                      162.    Mr. Wang has been damaged in that all or a portion of the funds that he

               invested in Phase VIII were misused, commingled, and used as collateral for margin loans.

                      163.    There are no material differences between these Defendants' actions and

               practices directed to Mr. Wang and their actions and practices directed to the Class.

                                                       Jose Casseres-Pinto

Lm!_!r,1ck
S1'C1T\'
~   \\,,,,!.



                                                               39
                  Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 40 of 60



                        164.    On or about January 25, 2013, Dr. Casseres-Pinto made a refundable deposit of

                 $10,000 to an escrow account at People's Bank to purchase a Limited Partnership unit in

                 Phase VII.

                        165.    On or about February 11, 2013, Dr. Casseres-Pinto wired $550,000 to the "Jay

                 Peak Biomedical Research Park" account at People's Bank, for the purchase of one Limited

                 Partnership unit in Phase VII, of which $50,000 went toward an administrative fee.

                        166.    In making this investment, Mr. Casseres-Pinto reviewed and relied on the

                 offering materials for this investment.

                        167.    The business plan for Phase VII stated that Dr. Casseres-Pinto's investment

                 would be used to build a "world class" biomedical manufacturing and research facility with

                 "clean room" spaces and sophisticated equipment for scientists' research efforts.

                        168.    The Limited Partnership Agreement for Phase VII stated that: (a) the business

                 of the Limited Partnership would be conducted in accordance with federal law applicable to

                 an EB-5 program; (b) investors' funds would be deposited into accounts with banks or

                 financial institutions in the name of the Limited Partnership, which would be controlled by the

                 General Partner; (c) the General Partner would not borrow from the funds of the Limited

                 Partnership; and (d) the General Partner would not permit the monies contributed to the

                 Limited Partnership to be commingled with the funds of any other person or entity.

                        169.    Nowhere did the offering materials provided to Dr. Casseres-Pinto disclose

                 that his funds would be allocated for purposes not authorized by the Limited Partnership

                 Agreement.

Lin.<..:r,ic:k          170.    In April 2016, Dr. Casseres-Pinto first learned of the SEC Action and that the
Spcrn
'~ \\',,,,[,     Phase VII project in which he invested was part of a Ponzi scheme.



                                                               40
             Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 41 of 60



                   171.    Dr. Casseres-Pinto has been damaged in that all or a portion of the funds that

            he invested in Phase VII were misused, commingled, and used as collateral for margin loans.

                   172.    There are no material differences between these Defendants' actions and

            practices directed to Dr. Casseres-Pinto and their actions and practices directed to the Class.

                   VI. AGENCY, ALTER EGO, AND CO-CONSPIRATOR ALLEGATIONS

                   173.    At all relevant times, each Defendant and each Relevant Nonparty was a

            principal, agent, alter ego, joint venturer, partner, or affiliate of each Defendant and each of

            the other Relevant Nonparties, and in doing the acts alleged herein, was acting within the

            course and scope of that principal, agent, alter ego, joint venture, partnership, or affiliate

            relationship. Each Defendant and each Relevant Nonparty had actual knowledge of the

            wrongful acts of each Defendant and each of the other Relevant Nonparties; ratified,

            approved, joined in, acquiesced, or authorized the wrongful acts of each Defendant and each

            of the other Relevant Nonparties; and retained the benefits of those wrongful acts.

                   174.    Each Defendant and each Relevant Nonparty aided and abetted, encouraged,

            and rendered substantial assistance to the other Defendants and Relevant Nonparties in

            perpetrating their fraudulent scheme on Plaintiffs and the class. In taking action, as alleged

            herein, to aid, abet, encourage, and substantially assist the commissions of the wrongful acts

            and other misconduct set forth herein, each Defendant and each Relevant Nonparty acted with

            an awareness of its or his primary wrongdoing and realized that its or his conduct would

            substantially aid the accomplishment of the wrongful acts and purposes set forth herein.

                  VII.        TOLLING OR NON-ACCRUAL OF STATUTES OF LIMITATION

L:nc:nick
~pcrr\'
& \\',




                                                           41
                       Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 42 of 60



                              175.    Plaintiffs and the class members did not and could not have discovered the

                      facts constituting Defendants' violations until the SEC complaint was made available to the

                      public on April 14, 2016.

                              176.    Defendants concealed Quiros's wrongdoing, and People's Bank's assistance

                      therein, by carrying out the complex series of transactions through which Plaintiff's funds

                      were misappropriated, commingled, and misused.

                              177.    Plaintiffs learned of the actions of Quiros, People's Bank, MSK, and Gordon-

                      directly or indirectly-through the SEC and Vermont actions and media coverage about them.

                      Plaintiffs then retained counsel.

                              178.    Because Plaintiffs and the Class could not have reasonably discovered the facts

                      constituting Defendants' violations until April 14, 2016, their claims accrued on that date and

                      all applicable statutes of limitation were tolled until that date.

                             VIII.          CLASS ACTION ALLEGATIONS

                              179.    Plaintiffs bring this lawsuit as a class action on behalf of themselves and all

                      other persons similarly situated pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3).

                              180.    The Class is defined as:

                                      All persons who invested in the Limited Partnerships associated
                                      with the Jay Peak and Q Burke projects.

                              181.    Excluded from the Class are Defendants, their affiliates, subsidiaries, agents,

                      board members, directors, officers, and/or employees.

                              182.    Plaintiffs reserve the right to modify or amend the definitions of the proposed

                      Class before the Court determines whether certification is appropriate.
Ldn,:...:r\ h ..: k
::,;r•L'lT\                   183.    The Class satisfies the requirements of Rules 23(a) and 23(b)(3).
s,_ \'C ,, li.




                                                                       42
                Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 43 of 60



                        184.     Numerosity. The Class consists of more than 800 geographically dispersed

               individuals. Joinder of the Class members is not practicable. The disposition of the claims of

               the Class members in a single action will provide substantial benefits to all parties and to the

               Court.

                        185.     Ascertainability. The individual Class members are presently ascertainable by

               reference to objective criteria. The names and addresses of all Class members can be

               identified in the business records maintained by the Jay Peak and Q Burke Projects. Notice of

               this action can readily be provided to all members of the proposed Class.

                        186.     Typicality. Plaintiffs were investors in the Jay Peak and Q Burke Projects at

               the time of the wrongdoing alleged herein. Plaintiffs' claims are typical of the claims of all

               Class members as all Class members have been similarly affected by Defendants' wrongful

               conduct alleged herein.

                        187.     Adequacy of Representation. Plaintiffs are committed to prosecuting the

               action, will fairly and adequately protect the interests of the members of the Class, and have

               retained counsel competent and experienced in class action litigation, including litigation

               relating to investment fraud. Plaintiffs have no interests antagonistic to or in conflict with

               other members of the Class.

                        188.     Commonality and Predominance. Common questions of law and fact exist as

               to all members of the proposed Class and predominate over any questions solely affecting

               individual Class members. The questions oflaw and fact common to the Class include, but are

               not limited to:

L1nc_rr,1,-L            a.       Whether Defendants knew of the Jay Peak and Q Burke General
~perry                           Partners' breaches of fiduciary duties to the investors in the Limited
& \\,,,,L                        Partnerships;



                                                              43
                Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 44 of 60



                         b.     Whether People's Bank substantially assisted the General Partners'
                                wrongdoing;

                         c.     Whether People's Bank had knowledge that its conduct would assist the
                                General Partners in breaching their fiduciary duties to the investors in
                                the Limited Partnerships;

                         d.     Whether People's Bank owed a fiduciary duty to each investor in the
                                Limited Partnerships, and breached that duty by facilitating transfers to
                                and from the Raymond James accounts controlled by Quiros, causing
                                damage to Plaintiffs and the Class;

                         e.     Whether People's Bank breached its escrow arrangements with
                                Plaintiffs and Class members, causing them damage; and

                         f.     Whether Defendants conspired to advance the General Partners'
                                breaches of fiduciary duty, and if so, whether each Defendant committed
                                overt acts in furtherance of their conspiracy.

                         189.   Class treatment of such common questions of law and fact is a superior method

               to piecemeal litigation because class treatment will conserve the resources of the courts and

               will promote efficiency of adjudication. Class treatment also will avoid the substantial risk of

               inconsistent factual and legal determinations on the many issues in this lawsuit. There will be

               no unusual difficulty in the management of this litigation as a class action.

                                                          COUNTI

                                             AIDING AND ABETTING FRAUD
                                                  (against People's Bank)

                         190.   Plaintiffs re-allege and incorporate paragraphs 1-178 as if fully set forth

               herein.

                         191.   People's Bank had actual knowledge of and substantially assisted Quiros's

               fraud. As an escrow agent, moreover, People's Bank owed Plaintiffs and Class members a

L1nc:r,,c'k    fiduciary duty to disclose known fraud regardless of the terms of a particular escrow
~r'crr\
.:X \\,l,,l,   agreement.



                                                              44
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 45 of 60



       192.   From the outset of Quiros's involvement with Jay Peak, Quiros and Stenger

directed People's Bank to ignore its fiduciary obligations and violate the terms of its escrow

agreements with investors, as well as the Limited Partnership Agreements at the heart of the

fraud, and People's Bank complied. For example:

       a.      Through Stenger, Quiros routinely instructed People's Bank to transfer
               funds from designated Limited Partnership escrow accounts at People's
               Bank to brokerage accounts at Raymond James. With respect to Phases
               I-III, People's Bank knew that investor funds were required to be held
               in a bank, not a brokerage account. With respect to Phases I and II,
               People's Bank knew that the bank account in which investors' funds
               were deposited was to be federally insured. Despite this knowledge,
               People's Bank executed the transfers to a brokerage account as
               instructed by Quiros.

       b.      Quiros and Stenger directed some transfers from a designated escrow
               account for one limited partnership at People's Bank to a brokerage
               account designated for a different limited partnership at Raymond
               James (e.g., the transfer of funds from People's Bank Phase II to
               Raymond James Phase III). Stenger first requested such a transfer as
               early as July 2008, when he instructed People's Bank to transfer
               $600,000 in Phase II investor funds to a Q Resorts Raymond James
               account. People's Bank's escrow agreements with investors made clear
               that People's Bank was only to release investor funds to the particular
               limited partnership in which the investor had purchased shares. Thus,
               People's Bank knew that Quiros and Stenger were misdirecting
               investor funds to unauthorized accounts, and effected the misdirection
               of these funds despite this knowledge.

       C.     Quiros and Stenger also instructed People's Bank to transfer and
              commingle investor funds among Limited Partnership escrow accounts.
              See, e.g., ~~ 67, 79, supra. As explained above, People's Bank knew
              that investor funds were to be held in designated escrow accounts and
              transferred only to a designated account in the name of the same
              limited partnership. For Phases I-III, People's Bank also knew that
              investor funds were to be deposited in bank accounts, not brokerage
              accounts. As a result, People's Bank knew from the beginning that
              Quiros and Stenger were violating the Limited Partnership Agreements
              with investors, asking People's Bank to violate their escrow accounts
              and fiduciary duties to investors, and commingling investor funds
              among People's Bank's escrow accounts. Nevertheless, People's Bank
              executed these transfers as requested by Quiros and Stenger.



                                             45
                   Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 46 of 60



                       d.    Throughout the ten-year business relationship between Jay Peak and
                             People's Bank, People's Bank knew that each of the Limited
                             Partnerships was participating in the EB-5 Program, and, therefore, at
                             all times People's Bank also knew that the investors expected their
                             capital contributions to be dedicated to the account corresponding to
                             their EB-5 Project. People's Bank received and was familiar with the
                             Limited Partnership Agreement and escrow agreement for each phase.
                             People's Bank consequently knew that investors had agreed to have
                             their funds invested only with the Limited Partnership in which they
                             had purchased shares.

                       e.    After February 2012, People's Bank knew that Rapid Visa had
                             terminated its relationship with Jay Peak because Rapid Visa no longer
                             had confidence in the accuracy of Jay Peak's financial representations,
                             financial status, or disclosures. Rapid Visa informed People's Bank that
                             it should not use or rely upon any documents that it received from
                             Rapid Visa regarding Jay Peak. By this time, People's Bank also knew
                             that investors had complained about misrepresentations by Jay Peak,
                             and that Jay Peak was causing funds to be released from People's
                             Bank's escrow accounts before investors' EB-5 applications had been
                             approved. Still, People's Bank assured investors that the accounts were
                             secure and continued to process transactions for Jay Peak without
                             conducting an investigation or suspending the accounts in question.

                       f.    Despite the knowledge it had acquired as a result of the impermissible
                             transfers Stenger directed with regard to Phases I through Ill, as well as
                             the investor complaints and the information it had received from Rapid
                             Visa, People's Bank continued to transfer investor funds to Raymond
                             James accounts, which Quiros then used to advance his fraudulent
                             scheme.      For example, in February 24, 2012, Quiros used
                             approximately $5.8 million from Phase VI and approximately $16.6
                             million from Phase V to make payments on a margin loan related to
                             Phases I and II. Had People's Bank met its fiduciary duties to Phase V
                             and VI investors, and declined to assist Quiros by transferring the funds
                             to Raymond James, Quiros would not have been able to misdirect the
                             Phase V and VI investor funds. Similarly, between October 2013 and
                             June 2015, Quiros used approximately $4.6 million in Phase VIII
                             investor funds to cover expenses unrelated to Phase VIII. Had People's
                             Bank not transferred Phase VIII investor funds to accounts under
                             Quiros's control-despite the knowledge it had acquired by October
                             2013, and in violation of its fiduciary duties-Quiros would not have
                             been able to misdirect Phase VIII investors' funds.
L:-11L.::rl 'l k
~r~vrry                g.    People's Bank knew that Jay Peak was receiving and transmitting
& \\',,   ,L                 millions of dollars of wires in circular transfers that had no apparent
                             legitimate purpose. For example, on March 4, 2014, over $18 million
                             went from the Phase VII account at Raymond James to the Phase VII
                                                            46
                     Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 47 of 60



                                     operating account at People's Bank. That same day, $18 million went
                                     from the Phase VII account at People's Bank to Raymond James. Thus,
                                     within a 24-hour span, $18 million flowed into People's Bank from
                                     Raymond James and then flowed back to Raymond James-a red flag
                                     for money laundering.

                              193.   The specific misconduct that gives rise to this claim for aiding and abetting

                    common law fraud was intentional, malicious, deliberate, outrageous and reprehensible,

                    and/or so reckless or wanting in care that it constituted a conscious disregard or indifference

                    to the rights of the investors, and, therefore, an award of punitive damages is appropriate.

                              194.   Plaintiffs and the Class suffered injuries, in the form of investment losses,

                    which were actually caused by People's Bank's aiding and abetting of fraud.

                              195.   By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

                    against People's Bank for compensatory and punitive damages in an amount to be determined

                    at the trial of this action, together with interest at the maximum allowable rate.

                                                               COUNT II

                                     AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                                                   (against People's Bank)

                              196.   Plaintiffs re-allege and incorporate paragraphs 1-178 as if fully set forth

                    herein.

                              197.   Each of the General Partners owed fiduciary duties to the investors in the

                    respective Limited Partnerships. The fiduciary duties arose by operation of law and under the

                    terms of the Limited Partnership Agreements for each of the Limited Partnerships. Under

                    each Limited Partnership Agreement, the General Partner promised the investors of that

                    Limited Partnership that it would not borrow from the Partnership or commingle Partnership

:-;l'l'll \'        funds with the funds of any Person.
0;_ \\    '(   ,L



                                                                    47
 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 48 of 60



        198.     Each of the General Partners breached the fiduciary duties directly owed to the

Limited Partners by commingling, misappropriating, and misusing the monies of Plaintiffs

and the Class.

        199.     People's Bank substantially assisted in the General Partners' breaches of

fiduciary duty with knowledge that the General Partners were breaching fiduciary duties owed

to Plaintiffs and the Class.

        200.     As a result of the breaches of fiduciary duties directly owed to the investors,

Plaintiffs and the Class suffered damages.

        201.     The specific misconduct that gives rise to this claim for aiding and abetting

fiduciary breach was intentional, malicious, deliberate, outrageous, reprehensible, and/or so

reckless or wanting in care that it constituted a conscious disregard or indifference to the

rights of the investors, and, therefore, an award of punitive damages is appropriate. In

addition, senior management of People's Bank engaged in such conduct, or knowingly

condoned, ratified or consented to such conduct.

        202.     Plaintiffs and the Class suffered injuries, in the form of investment losses,

which were actually caused by People's Bank's aiding and abetting of breach of fiduciary

duty.

        203.     By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

awarding them compensatory and punitive damages in an amount to be determined at the trial

of this action, together with interest at the maximum allowable rate.

                                          COUNTIII

                               BREACH OF FIDUCIARY DUTY
                                   (against People's Bank)




                                               48
                        Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 49 of 60



                                 204.   Plaintiffs re-allege and incorporate paragraphs 1-178 as if fully set forth

                       herein.

                                 205.   As part of investing in the Limited Partnerships, each investor sent his or her

                       funds into an escrow account at People's Bank that was named for the Limited Partnership in

                       which he or she had invested. People's Bank thus owed escrow obligations to Plaintiffs and

                       each member of the Class.

                                 206.   Due to the escrow relationship between Plaintiffs and members of the Class, on

                       one hand, and People's Bank, on the other, People's Bank owed a fiduciary duty to Plaintiffs

                       and the Class. This fiduciary duty included, at a minimum, an obligation to exercise

                       reasonable skill and ordinary diligence in following the escrow instructions, disbursing the

                       investor funds entrusted to it, and responding appropriately to suspicious activity occurring in

                       connection with the escrowed funds. Moreover, regardless of the express terms of the escrow

                       agreement, People's Bank owed Plaintiffs and Class members a duty to disclose known fraud

                       being committed on them because it was acting as an escrow agent.

                                 207.   By releasing escrowed funds to unauthorized accounts and non-bank financial

                       institutions and into accounts uncontrolled by the General Partners of the specific EB-5

                       Project at issue, and by failing to notify Plaintiffs and the Class of suspicious activity

                       occurring in connection with the escrowed funds, People's Bank breached its fiduciary duties

                       to Plaintiffs and the Class.

                                 208.   The specific misconduct that gives rise to this claim for fiduciary breach was

                       intentional, malicious, deliberate, outrageous and reprehensible, and/or so reckless or wanting

L(ln~r, 1ck            in care that it constituted a conscious disregard or indifference to the rights of the investors,
Spl'l l\
~   \ \ ; ll   )!. •   and, therefore, an award of punitive damages is appropriate. In addition, senior management



                                                                      49
               Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 50 of 60



              of People's Bank engaged in such conduct, or knowingly condoned, ratified or consented to

              such conduct.

                        209.   Plaintiffs and the Class suffered injuries, in the form of investment losses, that

              were actually caused by People's Bank's breaches of fiduciary duty.

                        210.   By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

              awarding them compensatory and punitive damages in an amount to be determined at the trial

              of this action, together with interest at the maximum allowable rate.

                                                             COUNTIV

                                                    BREACH OF CONTRACT
                                                     (against People's Bank)

                        211.   Plaintiffs re-allege and incorporate paragraphs 1-178 as if fully set forth

              herein.

                        212.   In connection with their investments in the Limited Partnerships, each Plaintiff

              and each member of the Class entered into an escrow agreement with People's Bank.

                        213.   Pursuant to these escrow agreements, each investor in a Limited Partnership

              wired or sent his or her funds for deposit in an escrow account held at People's Bank in the

              name of the Limited Partnership.

                        214.   The Escrow Agreements provided that upon release of the escrowed funds, the

              funds would be committed to the specific Limited Partnership project for which the funds had

              been placed in escrow.

                        215.   People's Bank breached its escrow obligations by releasing the escrowed funds

              for improper use to accounts not controlled by the Limited Partnership for which the funds
L111c!r,1cL
~r crry
  1
              had been placed in escrow.
~\\,,,,\.




                                                               50
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 51 of 60



                       216.     People's Bank's improper transfers of escrowed funds frustrated Plaintiffs' and

                Class members' reasonable expectations under the escrow agreements that the funds would be

                applied by a neutral escrow agent for the designated investment purpose only.

                       21 7.    As a direct and proximate result of People's Bank's breaches of the escrow

                agreements, Plaintiffs and the Class have suffered damages.

                       218.     By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

                awarding them compensatory damages in an amount to be determined at the trial of this

                action, together with interest at the maximum allowable rate.

                                                          COUNTV

                                   AIDING AND ABETTING COMMON LAW FRAUD
                                             (against Gordon and MSK)

                       Plaintiffs re-allege and incorporate paragraphs 1-178 as if fully set forth herein.

                       219.     Gordon and MSK had actual knowledge of the fraud that was being committed

                by Quiros.     The facts that indicate the actual knowledge of the fraud include, without

                limitation, the following:

                       a. On May 22, 2014, Gordon, a partner with MSK, was present during a deposition
                          of Quiros conducted by the SEC.

                       b. During the course of that deposition, Quiros admitted to commingling investor
                          funds, describing Phases I-VI as "one phase," one pool of money. See May 22,
                          2014 SEC Depo. Tr. at 94:2-4. From the single pool of money, Quiros claimed he
                          was building "one program within one resort." Id. at 95:1-2.

                       c. Quiros testified that "once [an individual] invests, it is now my money. It is totally
                          my money ... " Id. at 90:3-4. Quiros further testified that once investor funds were
                          transferred to a Quiros-controlled account, he could "do whatever I want" with
                          them. Id. at 128:22-23.

LJn ~r, )( k           d. As a specific example of commingling among phases, Quiros admitted in
~~sun                     Gordon's presence to applying $18.2 million of investor funds derived from a
~   \\',1,,l,             Phase VII account at People's Bank toward paying off a margin loan related to
                          Phases V and VI.


                                                               51
                 Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 52 of 60



                        220.   Gordon and MSK rendered substantial assistance to Quiros in his commission

                of a fraud against the investors by, among other things, the following specific acts:

                       a. Despite actual knowledge that Quiros admitted to: (1) commingling funds between
                          each phase; (2) believing that all investor funds to belong to him, personally; and
                          (3) planning to do whatever he wanted with investor funds, Gordon and MSK
                          concealed those admissions during an investigation by the Vermont DFR.

                       b. Gordon met with the Vermont DFR on December 19, 2014 to discuss: (1) Quiros's
                          banking irregularities, and (2) Quiros's future ability to raise EB-5 capital. Gordon
                          memorialized the meeting in a letter to the Vermont DFR dated February 27, 2015.

                       c. Gordon's letter obstructed the Vermont DFR's investigation by describing Quiros's
                          banking transactions as providing "investors the absolute maximum amount of
                          safety they could have received. The only way in which investors could have
                          suffered any loss would have been if the U.S. government defaulted on its debt."
                          However, Gordon knew that investors' funds were never safe-Quiros had
                          admitted under oath in Gordon's presence that he took investor funds for his own
                          use and intended to do whatever he wanted with them.

                       d. Gordon's meeting and letter substantially assisted conceal Quiros's fraudulent
                          scheme from the Vermont DFR.

                       e. Relying on Gordon's misrepresentations, the Vermont DFR approved Quiros's
                          offering materials to raise millions of dollars in EB-5 funds for Phases VII and
                          VIII.

                      f.   Phase VII and VIII investors relied on the misleading offering materials prior to
                           investing in Jay Peak and Q Burke.

                      g. Because Gordon and MSK concealed Quiros's fraudulent admissions from the
                         Vermont DFR, Quiros was able to misappropriate millions of dollars invested in
                         Phases VII and VIII.

                       221.    The specific misconduct that gives rise to this claim for aiding and abetting

                common law fraud was intentional, malicious, deliberate, outrageous and reprehensible,

                and/or so reckless or wanting in care that it constituted a conscious disregard or indifference

                to the rights of the investors, and, therefore, an award of punitive damages is appropriate.

L1nc.'.r, ick
~)'CH\
~   \\;,,,],



                                                               52
                   Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 53 of 60



                         222.    By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

                  against Gordon and MSK for compensatory and punitive damages in an amount to be

                  determined at the trial of this action, together with interest at the maximum allowable rate.

                                                            COUNT VI

                                AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                                             (against Gordon and MSK)

                         Plaintiffs re-allege and incorporate paragraphs 1-178 above as if fully set forth herein.

                         223.      Each of the General Partners owed fiduciary duties to the investors in the

                  respective Limited Partnerships. The fiduciary duties apply by operation of law and the terms

                  of the Limited Partnership Agreements for each of the Limited Partnerships. In each Limited

                  Partnership Agreement, the General Partner promised the investors of that Limited

                  Partnership that it would not borrow from the Partnership or commingle Partnership funds

                  with the funds of any Person.

                         224.    Each of the General Partners breached the fiduciary duties directly owed to the

                  Limited Partners by commingling, misappropriating, and misusing the monies of Plaintiffs

                  and the Class. The facts that indicate MSK's and Gordon's actual knowledge of the fraud

                  include, without limitation, the following:

                         a. On May 22, 2014, Gordon, a partner with MSK, was present during a deposition
                            of Quiros conducted by the SEC.

                         b. During the course of that deposition, Quiros admitted to commingling investor
                            funds, describing Phases I-VI as "one phase," one pool of money. See May 22,
                            2014 SEC Depo. Tr. at p. 94:2-4. From the single pool of money, Quiros claimed
                            he was building "one program within one resort." Id. at p. 95:1-2.

                         c. Quiros testified that "once [an individual] invests, it is now my money. It is totally
Llll'c'.l (ilk
                            my money ... " Id. at 90:3-4. Quiros further testified that once investor funds were
sr'L'n \.                   transferred to a Quiros-controlled account, he could "do whatever I want" with
~~   \\ ~ )\ )L             them. Id. at 128:22-23.



                                                                 53
                Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 54 of 60



                      d. As a specific example of commingling among phases, Quiros admitted in
                         Gordon's presence to applying $18.2 million of investor funds derived from a
                         Phase VII account at People's Bank toward paying off a margin loan related to
                         Phases V and VI.

                      225.    Gordon and MSK substantially assisted in the General Partners' breaches of

               fiduciary duty by, among other things, the following specific acts:

                      a. Despite actual knowledge that Quiros admitted to: (1) commingling funds between
                         each phase; (2) believing that all investor funds to belong to him, personally; and
                         (3) planning to do whatever he wanted with investor funds, Gordon and MSK
                         concealed those admissions during an investigation by the Vermont DFR.

                     b. Gordon met with the Vermont DFR on December 19, 2014 to discuss: (1) Quiros's
                        banking irregularities, and (2) Quiros's future ability to raise EB-5 capital. Gordon
                        memorialized the meeting in a letter to the Vermont DFR dated February 27, 2015.

                     c. Gordon's letter obstructed the Vermont DFR's investigation by describing Quiros's
                        banking transactions as providing "investors the absolute maximum amount of
                        safety they could have received. The only way in which investors could have
                        suffered any loss would have been if the U.S. government defaulted on its debt."
                        However, Gordon knew that investors' funds were never safe-Quiros had
                        admitted under oath in Gordon's presence that he took investor funds for his own
                        use and intended to do whatever he wanted with them.

                     d. Gordon's meeting and letter substantially assisted conceal Quiros's fraudulent
                        scheme from the Vermont DFR.

                     e. Relying on Gordon's misrepresentations, the Vermont DFR approved Quiros's
                        offering materials to raise millions of dollars in EB-5 funds for Phases VII and
                        VIII.

                     f.   Phase VII and VIII investors relied on the misleading offering materials prior to
                          investing in Jay Peak and Q Burke.

                     g. Because Gordon and MSK concealed Quiros' s fraudulent admissions from the
                        Vermont DFR, Quiros was able to misappropriate millions of dollars invested in
                        Phases VII and VIII.

                      226.      As a result of the breaches of fiduciary duties directly owed to the investors,

               Plaintiffs and the Class suffered damages.
Lu1c:r,1cL
~ l'L"l   f\          227.    The specific misconduct that gives rise to this claim for aiding and abetting
G_\\,,,,l,
               common law fraud was intentional, malicious, deliberate, outrageous and reprehensible,


                                                             54
                     Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 55 of 60



                    and/or so reckless or wanting in care that it constituted a conscious disregard or indifference

                    to the rights of the investors, and, therefore, an award of punitive damages is appropriate.

                              228.   By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

                    awarding them compensatory and punitive damages in an amount to be determined at the trial

                    of this action, together with interest at the maximum allowable rate.




                                                               COUNT VII

                                                        CIVIL CONSPIRACY
                                              (against Gordon, MSK, and People's Bank)

                              229.   Plaintiffs re-allege and incorporate paragraphs 1-178 above as if fully set forth

                    herein.

                              230.   Gordon, MSK, People's Bank, Quiros, and Stenger entered into a combination

                    and common design to effect the illegal objective of defrauding investors by illegal means.

                              231.   At all relevant times, each of Gordon, MSK, and People's Bank was a

                    principal, agent, alter ego, joint venturer, partner, or affiliate of Quiros and Stenger, and in

                    doing the acts alleged herein, was acting within the course and scope of that principal, agent,

                    alter ego, joint venture, partnership, or affiliate relationship. Each of Gordon, MSK, and

                    People's Bank had actual or constructive knowledge of the acts of each of the others, and

                    ratified, approved, joined in, acquiesced, or authorized the wrongful acts of each of the others

                    and/or retained the benefits of those wrongful acts.

                              232.   Gordon, MSK, and People's Bank, and each of them, aided and abetted,
I_(1_n~1\ 1''
           •1...·

~~'l'H\             encouraged, and rendered substantial assistance to the other, as well as to Relevant
0,:_ \\',1,1L

                    Nonparties, in perpetrating their unlawful, unfair or fraudulent scheme on Plaintiffs and the


                                                                    55
                Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 56 of 60



               Class. In taking action, as alleged herein, to aid, abet, encourage, and substantially assist the

               commissions of the wrongful acts and other misconduct complained of, each of Gordon,

               MSK, and People's Bank acted with an awareness of its primary wrongdoing and realized that

               its conduct would substantially assist the accomplishment of the wrongful conduct, wrongful

               goals, and wrongdoing herein alleged.

                      233.    Gordon and MSK had actual knowledge of the fraud that was being committed

               by Quiros and agreed to act in furtherance of it. The testimony that put Gordon on notice of

               the fraud at Jay Peak includes, without limitation, the following:

                      a.      On May 22, 2014, Gordon, a litigation partner at MSK, was present
                              during a deposition of Quiros conducted by the SEC.

                      b.      During the course of that deposition, Quiros admitted to commingling
                              investor funds, describing Phases I-VI as "one phase," one pool of
                              money. May 22, 2014 SEC Dep. at p. 94:2--4. From the single pool of
                              money, Quiros claimed he was building "one program within one
                              resort." Id. at 95:1-2.

                      c.      In one instance, Quiros admitted to using $18.2 million from Phase VII
                              toward paying off a margin loan related to Phases V and VI,
                              intentionally commingling the funds between those two distinct Phases.
                              See id. at 228-34.

                      d.      Quiros also admitted using investor funds for his personal expenses.
                              Once an investor placed their money into a Quiros controlled account,
                              Quiros acted as if the funds were "now in the new owner's hand, which
                              is Ariel Quiros ... now I can do whatever I want." Id. at p. 128:20-23.
                              Pursuant to Quiros's testimony, once an investor "invests, it is now my
                              money. It is totally my money." Id. at 90:3--4.

                      234.    Gordon is an attorney experienced in securities litigation. Quiros's statements

               expressing the belief that money raised for separate partnerships formed to build distinct EB-5

               projects could be applied at Quiros's sole discretion, as if it were his property, placed Gordon
L:lil\T1_)(k
               on actual notice that the offering materials for the Jay Peak projects were false and misleading
~]1,'lT\
~\\'1-11\L,
               and that investors were being misled about the use of their funds.


                                                              56
                       Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 57 of 60



                                235.   Gordon and MSK rendered substantial assistance to Quiros in defrauding

                      investors by, among other things, committing the following overt acts and material omissions:

                                a.     During an investigation by the Vermont DFR, Gordon and MSK
                                       concealed Quiros's admissions that he: (1) commingled funds between
                                       each phase; (2) believed all investor funds to belong to him, personally;
                                       and (3) intended to do whatever he wanted with investor funds.

                                b.     Gordon met with Vermont DFR officials on December 19, 2014 to
                                       discuss: (1) Quiros's banking irregularities, and (2) Quiros's future
                                       ability to raise EB-5 capital. Gordon memorialized the meeting in a
                                       letter to the Vermont DFR dated February 27, 2015.

                                c.     Gordon's letter obstructed the Vermont DFR's investigation by
                                       describing Quiros' s banking transactions as providing "investors the
                                       absolute maximum amount of safety they could have received. The
                                       only way in which investors could have suffered any loss would have
                                       been if the U.S. government defaulted on its debt." In fact, Gordon
                                       knew that investors' funds were never safe-Quiros had admitted under
                                       oath in Gordon's presence that he took investor funds for his own use
                                       and intended to do whatever he wanted with them.

                                d.     Gordon's meeting and letter substantially aided in the fraudulent
                                       solicitation of funds from Jay Peak investors by concealing the scheme
                                       from the Vermont DFR.

                                e.     Relying on Gordon's misrepresentations, the Vermont DFR approved
                                       Quiros' s offering materials to raise tens of millions of dollars in
                                       additional EB-5 funds for Phases VII and VIII.

                                f.     Because Gordon and MSK concealed Quiros's fraudulent admissions
                                       from the Vermont DFR, Quiros was able to misappropriate funds
                                       invested in Phases VII and VIII.

                                g.     Gordon's and MSK's concealment of Quiros's fraudulent admissions
                                       from the Vermont DFR served to perpetuate Quiros' s scheme for
                                       several more years, leading to millions in additional investments in
                                       Phases VII and VIII.

                                236.   Gordon's and MSK's acts and omissions in furtherance of the conspiracy were

                      independently unlawful. They impeded and subverted the investigation of a regulatory
L(1 n\2 r1   )(_' k
:-,:f'l'rr\           agency.
~\X'.1e,l,.




                                                                      57
             Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 58 of 60



                   23 7.   In the first half of 2008, People's Bank and Quiros reached an agreement to

            induce Plaintiffs and the Class into investing millions of dollars into the Limited Partnerships

            and to commit the fraud and fiduciary breaches detailed above.

                    238.    People's Bank committed overt acts in furtherance of the conspiracy, including

            by releasing investors' funds despite knowing that those transfers violated investors'

            subscription agreements and escrow obligations owed by People's Bank to the investors, and

            by concealing known fraud from investors for its own benefit and for the benefit of Quiros

            and the other perpetrators of the Jay Peak fraud.

                    239.    As a direct and proximate consequence of Defendants' conspiracy and overt

            acts in furtherance thereof, Plaintiffs and the Class have lost money that they invested in the

            Limited Partnerships, have been denied the use of their money, and have been damaged

            thereby in an amount to be determined at trial. Defendants' conspiracy, and their overt acts in

            furtherance thereof, served both to attract new victims to the Jay Peak fraud and to exacerbate

            the losses of existing investors.

                    240.   The specific misconduct that gives rise to this claim for civil conspiracy was

            intentional, malicious, deliberate, outrageous, and reprehensible, and/or so reckless or wanting

            in care that it constituted a conscious disregard or indifference to the rights of the investors,

            and, therefore, an award of punitive damages is appropriate. In addition, in the case of the

            entity Defendants, senior management of the entities engaged in such conduct, or knowingly

            condoned, ratified, or consented to such conduct.

                   241.    By reason of the foregoing, Plaintiffs and the Class are entitled to a judgment

Lmc:r,      awarding them compensatory and punitive damages in an amount to be determined at the trial
~]'l'!T\
& \\ ,,i.
            of this action, together with interest at the maximum allowable rate.



                                                           58
                  Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 59 of 60



                                                      PRAYER FOR RELIEF

                        WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated

                 individuals, respectfully request that the Court enter judgment against Defendants as follows:

                        ( 1)    Declaring this action to be a proper class action maintainable pursuant to Rule

                 23(a) and Rule 23(b)(3) of the Federal Rules of Civil Procedure and appointing Plaintiffs and

                 their counsel to serve as representatives of the Class;

                        (2)     Awarding Plaintiffs and the Class compensatory damages in an amount to be

                 determined at trial, together with appropriate prejudgment interest at the maximum rate

                 allowable by law;

                        (3)     Awarding Plaintiffs and the Class punitive damages in an amount to be

                 determined at trial, together with appropriate prejudgment interest at the maximum rate

                 allowable by law;

                        (4)     A warding Plaintiffs and the Class costs and disbursements and reasonable

                 allowances for the fees of Plaintiffs' and the Class's counsel and experts, and reimbursement

                 of expenses;

                        (5)     Awarding such other and further relief the Court deems just, proper and

                 equitable.

                                                 DEMAND FOR JURY TRIAL

                        Plaintiffs and the Class request a jury trial for any and all Counts for which a trial by

                 jury is permitted by law.                            TL
                        DATED at Burlington, Vermont this . .,_   c:; day of October, 2018.
Lll1!..;l\l(k
s1,err\
G..   \\',h,1,




                                                                 59
                        Case 2:18-cv-00163-cr Document 1 Filed 10/05/18 Page 60 of 60



                                                                                   Y & WOOL,LLP




                                                             Lis B. Shelkro
                                                             PO Box 721, 210 College Street
                                                             Burlington, VT 05402
                                                             lshelkrot@langrock.com
                                                             Phone: (802) 864-0217

                                                             Attorneys for Plaintiffs


                       Harley S. Tropin, Esq.                  Paul Aiello
                       hst(a),kttlaw .com                      paiello@bennettaiello.com
                       Dyanne E. Feinberg                      Michael P. Bennett
                       def(a:)kttlaw.com                       mbennett(a),bennettaiello.com
                       Rachel Sullivan, Esq.                   BENNETT AIELLO
                       rs@kttlaw.com                           Pro Hae Vice Pending
                       Maia Aron, Esq.                         The Ingraham Building, Eighth Floor
                       ma@kttlaw.com                           25 Southeast Second Avenue
                       Tal J. Lifshitz, Esq.                   Miami, Florida 33131
                       tjl@kttlaw.com                          Telephone:    (305) 358-9011
                       KOZYAK TROPIN &                         Facsimile:    (305) 358-9012
                       THROCKMORTON LLP
                       Pro Hae Vice Pending                    Counsel for Plaintiffs
                       2525 Ponce de Leon Blvd., 9th Floor
                       Coral Gables, FL 33134
                       Telephone: (305) 3 72-1800
                       Facsimile: (305) 372-3508

                       Counsel for Plaintiffs

                       Daniel C. Girard
                       dgirard@girardsharp.com
                       Angelica M. Ornelas
                       aornelas@girardsharp.com
                       GIRARD SHARP LLP
                       Pro Hae Vice Pending
                       601 California Street, Suite 1400
                       San Francisco, California 94108
                       Phone: (415) 981-4800
L,n!!rt•L·k            Fax: (415) 981-4846
~pt'lT\
(:-, \\ ·, ), 1l. .    Counsel for Plaintiffs

                      806558.1


                                                             60
